Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 1 of 108 PageID: 3322



  Thomas R. Curtin
  George C. Jones
  McELROY, DEUTSCH, MULVANEY
   & CARPENTER, LLP
  1300 Mount Kemble Avenue
  P.O. Box 2075
  Morristown, New Jersey 07962-2075
  (973) 993-8100
  Attorneys for Plaintiff LifeScan, Inc.

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

  LIFESCAN, INC.,
                                 Plaintiff,                 Civil Action No. 17-5552 (CCC) (CLW)
         v.
  JEFFREY C. SMITH; GEOFFREY S. SWINDLE;
  STEVEN L. HADLOCK; SAHILY PAOLINE;
  DAVID GRANT; JUSTIN LEAVITT; BLAINE
  SMITH; TRAVIS HUGHES; ALISON WISTNER;
  ADAM KOOPERSMITH; ZB, N.A.; HUGHES &
  COMPANY; HUGHES & COMPANY
  INVESTMENT PARTNERS, LLC; KESMAN                          SECOND AMENDED COMPLAINT
  HUGHES & COMPANY, LLC; HS MEDSOURCE
  HOLDCO, LLC; MERCATO MANAGEMENT,                               JURY TRIAL DEMANDED
  LLC; MERCATO PARTNERS, LLC; MERCATO
  PARTNERS GROWTH II GP, LLC; MERCATO
  PARTNERS GROWTH II, L.P.; MERCATO
  PARTNERS GROWTH AFFILIATES II, L.P.;
  MERCATO PARTNERS AI II, L.P.; MERCATO
  PARTNERS INGRAM, LLC; MERCATO
  PARTNERS INGRAM CO-INVEST, LLC;
  JABODON PT COMPANY LLC; PRITZKER                            PUBLIC VERSION: REDACTED
  GROUP VENTURE CAPITAL LLC; NWV-
  ALLIANCE LLC; & NWV-ALLIANCE-2 LLC;
                                 Defendants.

                 1.      Plaintiff LifeScan, Inc. (“LifeScan”), for its Complaint against Defendants

  Jeffrey C. Smith; Geoffrey S. Swindle; Steven L. Hadlock; Sahily Paoline; David Grant; Justin

  Leavitt; Blaine Smith; Travis Hughes; Alison Wistner; Adam Koopersmith; ZB, N.A. (“Zions

  Bank”); Hughes & Company; Hughes & Company Investment Partners, LLC; Kesman Hughes
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 2 of 108 PageID: 3323



  & Company, LLC; HS Medsource Holdco, LLC; Mercato Management, LLC; Mercato Partners,

  LLC; Mercato Partners Growth II GP, LLC; Mercato Partners Growth II, L.P.; Mercato Partners

  Growth Affiliates II, L.P.; Mercato Partners AI II, L.P.; Mercato Partners Ingram, LLC; Mercato

  Partners Ingram Co-Invest, LLC; Jabodon PT Company LLC (d/b/a Pritzker Group Venture

  Capital and Pritzker Group Venture Capital); Pritzker Group Venture Capital LLC; NWV-

  Alliance LLC; and NWV-Alliance-2 LLC, hereby allege as follows:

                                      NATURE OF THE ACTION

                  2.      This action arises out of a years-long, fraudulent racketeering scheme

  perpetrated by Defendants that cheated LifeScan out of tens of millions of dollars.

                  3.      LifeScan is a manufacturer of medical equipment, including blood glucose

  test strips, for patients with diabetes.

                  4.      Defendants are former officers and directors of Alliance Medical

  Holdings, LLC and its predecessors (collectively, “Alliance”), as well as investors and banks that

  knowingly supported Alliance’s fraud.

                  5.      The purpose of the fraud was to generate millions of dollars of illicit

  profits for Alliance, and its investors and funders, by taking improper advantage of the fact that

  LifeScan sells its blood glucose test strips through two insurance regimes for two different

  prices.

                  6.      As detailed below, LifeScan manufactures blood glucose test strips

  packaged for sale to beneficiaries of healthcare plans that cover them under a so-called pharmacy

  benefit (“Pharmacy Plans”), and it also manufactures test strips packaged for sale to beneficiaries

  of healthcare plans that cover them under a so-called durable medical equipment benefit (“DME

  Plans”).

                  7.      Test strips packaged for sale through Pharmacy Plans (“Retail Strips”)


                                                   -2-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 3 of 108 PageID: 3324



  have a substantially higher wholesale price than test strips packaged for sale through DME Plans

  (“DME Strips”). LifeScan, however, pays substantial rebates on Retail Strips paid for by

  Pharmacy Plans, which it does not pay on the lower-priced DME Strips. As a consequence,

  LifeScan’s net revenues on sales of Retail Strips and DME Strips are comparable.

                    8.    Defendants, knowing this price structure and acting through businesses

  that they controlled and financed, concocted and perpetrated a scheme wherein they bought

  millions of boxes of DME Strips on the gray market, sold them to beneficiaries of Pharmacy

  Plans, and fraudulently sought reimbursement from the Pharmacy Plans (through those Plans’

  agents) by falsely claiming to have sold higher-priced Retail Strips. The Pharmacy Plans paid

  out on what they did not know to be fraudulent insurance claims and then claimed and received

  substantial rebates from LifeScan.

                    9.    According to sworn testimony of former Alliance executives, the practice

  of fraudulently claiming to Pharmacy Plans that Retail Strips were sold, when, in fact, DME

  Strips were sold, was the “foundational practice” of Alliance and an “integral part of [Alliance’s]

  business model.” It was known to and facilitated by Alliance’s senior management, its Board of

  Directors, and its key investors.

                    10.   Alliance’s general counsel described the fraud as a “fact” in a 2015

  memorandum to Alliance’s Board of Directors. That memorandum also stated that Alliance’s

  profitability depended on the fraud, which continued for more than a year after the memorandum

  was circulated.

                    11.   Through their fraud, Defendants scammed tens of millions of dollars from

  Pharmacy Plans and, ultimately, from LifeScan, which was not only deprived of sales of more

  than one million boxes of Retail Strips but also paid tens of millions of dollars in rebates to

  Pharmacy Plans on illusory sales of Retail Strips.


                                                   -3-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 4 of 108 PageID: 3325



                  12.    LifeScan, therefore, brings this action under the Racketeer Influenced and

  Corrupt Organizations Act, 18 U.S.C. § 1961, et seq., and state law to recover for its losses.

                                              PARTIES

                  13.    Plaintiff LifeScan, Inc. is a corporation organized under the laws of the

  State of California, with its principal place of business at 965 Chesterbrook Boulevard, Wayne,

  Pennsylvania 19087. During the times relevant to the allegations herein, LifeScan was a wholly-

  owned operating subsidiary of Johnson & Johnson, a New Jersey corporation headquartered in

  New Brunswick, New Jersey. On October 2, 2018, Johnson & Johnson sold its ownership

  interest in LifeScan to DUV Holding Corporation, which indirectly owns 100% of LifeScan’s

  stock.

                  14.    On information and belief, Defendant Jeffrey C. Smith is a Utah resident,

  having an address at 987 East Old English Road, Draper, Utah 84020. Smith was Chief

  Executive Officer of Alliance Medical Holdings, LLC (“Alliance”) until the middle of 2017.

                  15.    On information and belief, Defendant Geoffrey S. Swindle is a Utah

  resident, having an address at 1389 East Harvard Avenue, Salt Lake City, Utah 84105. Swindle

  founded one of Alliance’s predecessors and served as Alliance’s Chief Strategy Officer until

  October 2015.

                  16.    On information and belief, Defendant Steven L. Hadlock is a Utah

  resident. Hadlock was Director of Pharmacy Operations of Alliance.

                  17.    On information and belief, Defendant Sahily Paoline is a Utah resident.

  Paoline was Senior Vice President of Pharmacy Operations of Alliance and was the Pharmacist

  in Charge (“PIC”) of Medsource Rx, a pharmacy controlled by Alliance.

                  18.    On information and belief, Defendant David Grant is a Utah resident.

  Grant was General Counsel of Alliance.


                                                  -4-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 5 of 108 PageID: 3326



                 19.    On information and belief, Defendant Justin Leavitt is a Utah resident.

  Leavitt is the former Chief Financial Officer of Alliance.

                 20.    On information and belief, Defendant Blaine Smith is a Utah resident.

  Smith was the Chief Revenue Officer of Alliance.

                 21.    Defendants Jeffery Smith, Swindle, Hadlock, Paoline, Grant, Leavitt and

  Blaine Smith are collectively referenced herein as the “Officer Defendants.”

                 22.    On information and belief, Defendant Alison Wistner is a Utah resident.

  Wistner was a director of Alliance and Managing Director of Mercato Partners, LLC, a major

  investor in Alliance. At all relevant times, Wistner acted as the agent of Mercado Partners (as

  defined below) with respect to the matters alleged herein.

                 23.    On information and belief, Defendant Adam Koopersmith is an Illinois

  resident. Koopersmith is a director of Alliance and Partner at Jabodon PT Company d/b/a

  Pritzker Group Venture Capital and Pritzker Group Venture Capital, a major investor in

  Alliance. At all relevant times, Koopersmith acted as the agent of Pritzker Group (as defined

  below) with respect to the matters alleged herein.

                 24.    On information and belief, Defendant Travis Hughes is an Illinois

  resident. Hughes is a director of Alliance and principal of the Hughes Entities (as defined

  below), a major investor in Alliance. At all relevant times, Hughes acted as the agent of the

  Hughes Entities with respect to the matters alleged herein.

                 25.    Defendants Wistner, Koopersmith, and Hughes are collectively referenced

  herein as the “Director Defendants.”

                 26.    Defendant ZB, N.A. is a national banking association with its principal

  place of business at One South Main Street, Salt Lake City, Utah 84133. Zions First National

  Bank is a division of ZB, N.A.


                                                  -5-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 6 of 108 PageID: 3327



                 27.    Non-party Alliance Medical Holdings, LLC (“Alliance”) is a corporation

  organized under the laws of the State of Delaware, with its principal place of business at 9883

  South 500 West, Sandy, Utah 84070. On April 9, 2017, Alliance and many of its affiliates filed

  voluntary petitions for relief under Chapter 11 of Title 11 of the United States Code in the United

  States Bankruptcy Court for the Southern District of Texas.

                 The Hughes Entities

                 28.    Defendants HS Medsource Holdco, LLC, Kesman Hughes & Company,

  LLC, Hughes & Company, and Hughes & Company Investment Partners, LLC are collectively

  referred to herein as the “Hughes Entities.” On information and belief, each of the Hughes

  Entities is a corporation organized under the laws of State of Delaware. Defendants Hughes &

  Company and Hughes & Company Investment Partners, LLC each have a principal place of

  business at 161 North Clark Street, Suite 1310, Chicago, Illinois 60601. Defendant Kesman

  Hughes & Company, LLC has a principal place of business at 1200 Longmeadow Lane, Lake

  Forest, Illinois 60045. Defendant HS Medsource Holdco, LLC has a principal place of business

  at 747 North LaSalle Boulevard, Suite 500, Chicago, Illinois, 60654.

                 Mercato Partners

                 29.    Defendant Mercato Management, LLC is a corporation organized under

  the laws of the State of Delaware, with its principal place of business at 2750 East Cottonwood

  Parkway, Suite 500, Cottonwood Heights, Utah 84121.

                 30.    Defendant Mercato Partners, LLC is a corporation organized under the

  laws of the State of Delaware, with its principal place of business at 2750 East Cottonwood

  Parkway, Suite 500, Cottonwood Heights, Utah 84121.

                 31.    Defendant Mercato Partners Growth II GP, LLC is a corporation

  organized under the laws of the State of Delaware, with its principal place of business at 2750


                                                  -6-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 7 of 108 PageID: 3328



  East Cottonwood Parkway, Suite 500, Cottonwood Heights, Utah 84121.

                 32.    Defendant Mercato Partners Growth II, L.P. is a corporation organized

  under the laws of the State of Delaware, with its principal place of business at 2750 East

  Cottonwood Parkway, Suite 500, Cottonwood Heights, Utah 84121.

                 33.    Defendant Mercato Partners Growth Affiliates II, L.P. is a corporation

  organized under the laws of the State of Delaware, with its principal place of business at 2750

  East Cottonwood Parkway, Suite 500, Cottonwood Heights, Utah 84121.

                 34.    Defendant Mercato Partners AI II, L.P. is a corporation organized under

  the laws of the State of Delaware, with its principal place of business at 2750 East Cottonwood

  Parkway, Suite 500, Cottonwood Heights, Utah 84121.

                 35.    Defendant Mercato Partners Ingram, LLC is a corporation organized under

  the laws of the State of Delaware, with its principal place of business at 2750 East Cottonwood

  Parkway, Suite 500, Cottonwood Heights, Utah 84121.

                 36.    Defendant Mercato Partners Ingram Co-Invest, LLC is a corporation

  organized under the laws of the State of Delaware, with its principal place of business at 2750

  East Cottonwood Parkway, Suite 500, Cottonwood Heights, Utah 84121.

                 37.    Defendants Mercato Management, LLC, Mercato Partners, LLC, Mercato

  Partners Growth II GP, LLC, Mercato Partners Growth II, L.P., Mercato Partners Growth

  Affiliates II, L.P., Mercato Partners AI II, L.P., Mercato Partners Ingram, LLC, and Mercato

  Partners Ingram Co-Invest, LLC are collectively referred to herein as “Mercato Partners.”

                 Pritzker Group

                 38.    Defendant Jabodon PT Company LLC d/b/a Pritzker Group Venture

  Capital and Pritzker Group Private Capital is a corporation organized under the laws of the State

  of Delaware, with its principal place of business at 111 South Wacker Drive, Suite 4000,


                                                  -7-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 8 of 108 PageID: 3329



  Chicago, Illinois 60606.

                 39.     Defendant Pritzker Group Venture Capital LLC is a corporation organized

  under the laws of the State of Delaware, with its principal place of business at 111 South Wacker

  Drive, Suite 4000, Chicago, Illinois 60606.

                 40.     Defendant NWV-Alliance LLC is a corporation organized under the laws

  of the State of Delaware, with its principal place of business at 111 South Wacker Drive, Suite

  4000, Chicago, Illinois 60606.

                 41.     Defendant NWV-Alliance-2 LLC is a corporation organized under the

  laws of the State of Delaware, with its principal place of business at 111 South Wacker Drive,

  Suite 4000, Chicago, Illinois 60606.

                 42.     Defendants Jabodon PT Company, Pritzker Group Venture Capital LLC,

  NWV-Alliance LLC, and NWV-Alliance-2 LLC are collectively referred to herein as “Pritzker

  Group.”

                 43.     The Hughes Entities, Mercato Partners, and Pritzker Group are

  collectively referenced herein as the “Investor Defendants.”

                                   JURISDICTION AND VENUE

                 44.     This court has jurisdiction over this action pursuant to 28 U.S.C. § 1331,

  insofar as the claims asserted herein arise under the laws of the United States; pursuant to 28

  U.S.C. § 1332(a)(1), insofar as the matter in controversy exceeds the sum or value of $75,000,

  exclusive of interest and costs, and is between citizens of different States; and pursuant to 28

  U.S.C. § 1367(a) insofar as Plaintiff’s state law claims are so related to claims within the Court’s

  original jurisdiction that they form part of the same case or controversy.

                 45.     Venue is proper in the District of New Jersey pursuant to 28 U.S.C.

  § 1391(b)(2) in that a substantial part of the events or omissions giving rise to the claims


                                                   -8-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 9 of 108 PageID: 3330



  occurred in this district, and Defendants are subject to personal jurisdiction in this district.

                 46.     Venue is also proper in this District pursuant to 18 U.S.C. 1965(b) and/or

  1965(d). Further, in addition to the bases for personal jurisdiction alleged below, this Court also

  has personal jurisdiction over the defendants under 18 U.S.C. 1965(b) and/or 1965(d).

                 47.     The Court has personal jurisdiction over Defendants Jeffrey C. Smith,

  Geoffrey S. Swindle, Steven L. Hadlock, Sahily Paoline, David Grant, Justin Leavitt, Blaine

  Smith, Travis Hughes, Alison Wistner, Adam Koopersmith, the Hughes Entities, Mercato

  Partners, and Pritzker Group because they committed torts alleged herein in New Jersey. As

  discussed below, these Defendants sold, aided and abetted the sale of, and/or conspired to sell

  LifeScan products in the state of New Jersey as part of an illegal scheme whereby they

  fraudulently obtained improper insurance reimbursements for the New Jersey sales. To further

  this scheme, each of these Defendants collaborated to:

         A.      Own or exercise control over businesses operating in New Jersey;

         B.      Perpetrate fraudulent activities in, and through businesses operating in, New
                 Jersey;

         C.      Employ and manage pharmacists and pharmacy technicians operating in New
                 Jersey;

         D.      Apply for and receive pharmacy permits from the New Jersey Board of
                 Pharmacy;

         E.      Receive insurance reimbursements from insurance companies located in New
                 Jersey;

         F.      Fraudulently and knowingly cause LifeScan or its affiliates to make payments
                 from New Jersey.

                 48.     While the Defendants’ fraud was national in character—having been

  perpetrated in at least Arizona, Iowa, Michigan, Mississippi, Missouri, Nebraska, New Jersey,

  New York, North Carolina, Ohio, Pennsylvania, Texas, and Utah—New Jersey was a major

  center of the fraud. Specifically, the New Jersey arm of Defendants’ fraudulent enterprise—the

                                                    -9-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 10 of 108 PageID: 3331



   Peterson Pharmacy in South Amboy, New Jersey—played a primary role by submitting false

   insurance claims for over four million test strips between 2014 and 2017, the second most of any

   Alliance-affiliated pharmacy during those years.

                  49.     The Peterson Pharmacy in New Jersey was thus a location of a significant

   portion of the tortious acts giving rise to the claims in this Second Amended Complaint.

                  50.     The Defendants established, operated, managed, and/or directed the

   Peterson Pharmacy to carry out these tortious acts, and by doing so, affirmatively and expressly

   directed this tortious conduct in the State of New Jersey.

                  51.     Defendants Jeffrey C. Smith, Steven L. Hadlock, Sahily Paoline, David

   Grant, Justin Leavitt, and Blaine Smith were each personally involved in supervising, managing,

   and executing Alliance’s fraudulent activities in New Jersey.

                  52.     In 2016, Alliance’s directors—including Travis Hughes, Alison Wistner,

   and Adam Koopersmith (acting as agents for the Hughes Entities, Mercato Partners, and Pritzker

   Group, respectively)— approved the purchase of the Peterson Pharmacy in New Jersey in an

   effort to facilitate Alliance’s fraud. At the time they approved the purchase of pharmacies,

   Travis Hughes, Alison Wistner, and Adam Koopersmith were (i) aware of Alliance’s fraudulent

   billing practices and knew they were approving and enabling the expansion of Alliance’s

   fraudulent activities into New Jersey.

                  Zions Bank

                  53.     On March 5, 2018, Zions Bank responded to the First Amended

   Complaint in this action by filing a motion to dismiss. Zions Bank omitted from this motion any

   defense based on purported lack of personal jurisdiction. Accordingly, Zions Bank has waived

   any defense to lack of personal jurisdiction and consented to personal jurisdiction in this Court.

                  54.     Even absent that waiver and consent, the Court has personal jurisdiction


                                                  -10-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 11 of 108 PageID: 3332



   over Defendant ZB, N.A., also referred to herein as Zions Bank, because, as alleged below, ZB,

   N.A. knowingly funded, and expressly approved in writing, Defendants’ illegal scheme to sell

   and fraudulently obtain retail reimbursement for LifeScan DME Strips. ZB, N.A. expressly

   agreed to fund the execution of this fraudulent scheme through pharmacies located in the state of

   New Jersey and, in furtherance of the fraudulent scheme, received payments directly from the

   New Jersey pharmacies.

                  55.     Zions Bank entered into a Credit Agreement with Alliance effective June

   24, 2014. As alleged in more detail below, the Credit Agreement explicitly acknowledged that it

   was providing credit to Alliance so that its pharmacy-subsidiaries could engage in the fraudulent

   practice of claiming reimbursement from insurers for sales of Retail Strips while dispensing

   DME Strips.

                  56.     No later than April 2016, Alliance notified Zions Bank that it was

   submitting insurance reimbursement claims from Peterson Pharmacy in South Amboy, New

   Jersey. Peterson Pharmacy is owned and operated by New Jersey Rx, LLC, (“New Jersey Rx”) a

   New Jersey limited liability corporation and subsidiary of Alliance. Beginning in at least April

   2016, Zions Bank began including Peterson Pharmacy’s accounts receivable in its analysis of

   Alliance’s financial position.

                  57.     No later than November 2016, Alliance notified Zions Bank that it was

   submitting reimbursement claims from Newton Pharmacy in Newton, New Jersey. Newton

   Pharmacy is owned and operated by Newton Rx, LLC (“Newton Rx”), a New Jersey limited

   liability corporation and subsidiary of Alliance.

                  58.     Zions Bank established bank accounts for New Jersey Rx, Newton Rx,

   and Alliance’s other subsidiaries. Proceeds from fraudulent reimbursement claims made by

   Peterson Pharmacy and Newton Pharmacy were deposited into their accounts and used to pay


                                                   -11-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 12 of 108 PageID: 3333



   down Alliance’s credit line with Zions Bank.

                  59.     On November 15, 2016, Alliance’s Chief Financial Officer, Scott

   Klossner, provided a certificate to Zions Bank showing Alliance’s compliance with the Credit

   Agreement. The certificate included a list of guarantors of Alliance’s obligations under the

   Credit Agreement, which included New Jersey Rx and Newton Rx as guarantors.

                  60.     On February 22, 2017, Zions Bank entered into a Joinder Agreement with

   New Jersey Rx, Newton Rx, and several other Alliance subsidiaries whereby the subsidiaries

   purported to become guarantors of Alliance’s obligations under the Credit Agreement. That

   same day, Zions Bank entered into a Pledge and Security Agreement with New Jersey Rx,

   Newton Rx, and several other Alliance subsidiaries whereby the subsidiaries purported to grant

   Zions Bank security interests in property to secure Alliance’s debt under the Credit Agreement.

                               FACTS COMMON TO ALL CLAIMS

   LifeScan’s Blood Glucose Test Strip Products

                  61.     LifeScan is one of the leading manufacturers of blood glucose test strips.

   Millions of people with diabetes depend on LifeScan’s test strips to monitor their blood sugar.

   Diabetes patients use LifeScan’s test strips by placing a drop of blood on a strip and inserting the

   strip into a meter, which provides a blood glucose reading. LifeScan’s test strips are designed to

   work only with LifeScan’s OneTouch family of blood glucose meters.

                  62.     Health insurance companies adjudicate claims for test strips in two

   different ways. Pharmacy Plans cover them under a “pharmacy benefit,” the same benefit that

   covers prescription drugs. Patients with Pharmacy Plans may purchase test strips at retail

   pharmacies with their insurance coverage. DME Plans, on the other hand, cover test strips under

   a “durable medical equipment benefit,” the same benefit that covers medical equipment such as

   wheelchairs. During the period relevant here, patients with DME Plans generally had to


                                                   -12-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 13 of 108 PageID: 3334



   purchase test strips from mail-order durable medical equipment distributors in order to pay with

   insurance.

                   63.     LifeScan sells its blood glucose test strips in different packages sold

   through different distribution channels targeted to patients with these different types of insurance

   coverage. There are two types of LifeScan blood glucose test strips relevant here: Retail Strips,

   i.e., test strips intended for retail sale, and DME Strips, i.e., test strips intended for sale to

   providers that bill a DME Plan.

                   64.     LifeScan’s Retail Strips are packaged in a blue box and intended for sale

   at retail pharmacies (“Blue Box Retail Strips”). Retail Strips may be sold to anyone, including

   people who do not have insurance and pay cash. However, the vast majority of purchasers of

   LifeScan’s Retail Strips are Pharmacy Plan beneficiaries.

                   65.     Since 2009, LifeScan has sold its Retail Strips to wholesalers for between

   about $46 and $62 for a 50-strip box. The wholesalers sell the Retail Strips to retail pharmacies

   at cost plus their margin. When a patient who is a Pharmacy Plan beneficiary (“Pharmacy

   Beneficiary”) purchases LifeScan Retail Strips, the patient in many cases makes a so-called “co-

   pay” to cover a portion of the cost of the LifeScan Retail Strips, and the Pharmacy Plan covers

   the remainder of the purchase price. Under contracts with the insurers, LifeScan pays Pharmacy

   Plans rebates of between about $30 and $50 for every box of Retail Strips they reimburse, so

   LifeScan’s net revenue per box of Retail Strips is substantially less than the $46 to $62 wholesale

   price. During the period relevant here, it was well known throughout the diabetes product

   industry that test strip manufacturers paid these rebates to Pharmacy Plans.

                   66.     By contrast, LifeScan sells its DME Strips exclusively to customers that




                                                      -13-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 14 of 108 PageID: 3335



   are contractually obligated to sell only to beneficiaries of DME Plans (“DME Beneficiaries”).1

   LifeScan’s mail order DME Strips are packaged in a white box (“White Box DME Strips”), and

   LifeScan sells them $24 or less per 50-strip box.

                   67.     Before 2016, LifeScan also sold DME Strips packaged in gray boxes

   (“Gray Box DME Strips”). Gray Box DME Strips were sold by LifeScan under contracts that

   required that they be sold exclusively to DME Beneficiaries. They were also sold for $24 or less

   per 50-strip box.

                   68.     LifeScan does not, and at all relevant times, did not pay rebates to

   commercial DME Plans.

                   69.     During the period relevant here, all claims by Pharmacy Plans for rebates

   on LifeScan’s Retail Strips were processed and paid on LifeScan’s behalf by LifeScan’s then-

   affiliate Johnson & Johnson HealthCare Systems, Inc., which is a New Jersey corporation with

   its principal place of business in Piscataway, New Jersey.

                   70.     Because of the significant differences in how Retail Strips and DME

   Strips are sold and paid for, it is important for LifeScan’s business that its test strips are sold only

   within their intended channels. Unauthorized diversion of DME Strips into the retail channel not

   only deprives LifeScan of profits on sales of its Retail Strips; it also causes LifeScan to suffer an

   out-of-pocket loss on each box of DME Strips that is sold through a Pharmacy Plan, because the

   rebates LifeScan pays Pharmacy Plans are higher than the wholesale price LifeScan charges for

   DME Strips.

                   71.     Accordingly, LifeScan and the insurance companies that pay for its blood

   glucose test strips have implemented systems that make it impossible to lawfully or unwittingly


   1
      Because DME Strips are shipped by mail order and are not intended for retail sale, they are sometimes
   referred to as “MO” (mail order), “NRS” (not for retail sale), or “NFR” (not for retail sale) strips.

                                                     -14-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 15 of 108 PageID: 3336



   sell DME Strips outside their intended channels. The only way to do so is to violate a

   contractual obligation and/or commit fraud.

                  72.     Figure 1 depicts LifeScan’s White Box DME Strips, Gray Box DME

   Strips, and Blue Box Retail Strips:




                  73.     The packaging of White Box DME Strips prominently states “MAIL

   ORDER ONLY—NOT FOR STORE SALE” in a manner that would be obvious to a dispensing

   pharmacist in a retail pharmacy.

                  74.     The packaging of Gray Box DME Strips prominently stated “For DME

   Beneficiaries only” in a manner that would be obvious to a dispensing pharmacist in a retail

   pharmacy.

                  75.     LifeScan’s DME mail-order distributors (whether they purchase the DME

   Strips directly from LifeScan or a DME wholesaler) are contractually prohibited from selling

   DME Strips to anyone but DME Beneficiaries. Because LifeScan does not pay rebates for DME

   Strips, it is able to sell them for a much lower price than Retail Strips. These lower prices are


                                                   -15-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 16 of 108 PageID: 3337



   offered in return for and in reliance on the DME mail-order distributors’ compliance with the

   terms of their contracts with LifeScan.

                  76.     Critically for this matter, each of LifeScan’s test strip products has a

   different National Drug Code number (“NDC”) printed on its package. A NDC is a unique

   numerical identifier recorded by the U.S. Food and Drug Administration, which regulates these

   devices. The NDC for a 50-strip box of White Box DME Strips is 53885-0963-50; the NDC for

   a 50-strip box of the Gray Box DME Strips is 53885-0000-75; and the NDC for a 50-strip box of

   the Retail Strips is 53885-0244-50.

                  77.     To receive payment from an insurance company for a sale of Retail Strips

   to a Pharmacy Beneficiary, a pharmacy must submit the product’s NDC to the patient’s

   insurance plan as part of the reimbursement claim. Each Pharmacy Plan only covers

   pharmaceuticals and medical devices, listed by NDC, that are on the plan’s formulary. DME

   Strips are not listed on the Pharmacy Plans’ formularies.

                  78.     Because DME Strips are not on Pharmacy Plans’ formularies, a pharmacy

   that sells DME Strips to a Pharmacy Plan beneficiary cannot submit a valid claim for

   reimbursement to the Pharmacy Plan. In order to obtain payment from a Pharmacy Plan for a

   sale of DME Strips, a pharmacy must fraudulently misrepresent the sale as a sale of Retail Strips

   by fraudulently including the NDC for Retail Strips in its claim for payment. Defendants and

   their business entities did that systematically, on a massive scale.

   Defendants’ Fraudulent Scheme

                  79.     Defendants are or were officers, directors, investors and/or financers of

   Alliance. At the times relevant to this Second Amended Complaint, Alliance owned, controlled,

   or was affiliated with a large network of companies it used to defraud LifeScan and other test

   strip manufacturers. These companies include Alliance Health Networks, LLC; Alta


                                                   -16-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 17 of 108 PageID: 3338



   Distributors, LLC (“Alta Distributors”); Ollin Pharmaceutical, LLC (“Ollin”); SP Diabetic LLC,

   (“SP Diabetic”); Skyline Health Services, LLC (“Skyline”); Alliance Medical Administration,

   Inc.; AHN Holding Co., LLC; and a large network of affiliated companies, including the

   following: Alameda Rx Holdings, LLC; Aspire Rx, LLC; Belle Pharmacy, LLC; Benson

   Pharmacy, Inc.; Berkshire Pharmacy, LLC; Best Rx Holdings, LLC; Best Rx, LLC; Better Care

   Rx Holdings, LLC; Bridgestone Pharmacy Holdings, LLC; Bridgestone Pharmacy, LLC;

   Brighton Pharmacy, LLC; Brookhill Pharmacy, LLC; BrooksideRx Holdings, LLC;

   BrooksideRx, LLC; Bubba’s Rx Holdings, LLC; Burbank Pharmacy, LLC; Canyon Medical,

   LLC; Canyons Pharmacy, LLC; Central Medical, LLC; Charleston Rx Holdings, LLC;

   Charleston Rx, LLC; Cheshire Pharmacy, LLC; Cheshire Rx Holdings, LLC; Chronic Care

   Health Foundation, LLC; Cloud Management, LC; Conoly Pharmacy Holdings, LLC; Conoly

   Pharmacy, LLC; Cordele Pharmacy, LLC; Cottonwood Pharmacy, LLC; Crestwell Pharmacy

   Holdings, LLC; CSL Capital Holdings, LLC; Cure Rx, LLC; David Pharmacy, LLC; Delaney

   Pharmacy, LLC; Eat Great Café, LLC; El Dorado Pharmacy, LLC; El Dorado Rx Holdings,

   LLC; Everest Pharmacy, LLC; Galena Pharmacy Holdings, LLC; Galena Pharmacy, LLC;

   Garnett Pharmacy, LLC; Genessee Pharmacy, LLC; Geneva Pharmacy, LLC; Geneva Rx

   Holdings, LLC; Genshai Holdings, LLC; Glendale Sqaure Rx, Inc.; Good Wave, LLC; Goodman

   Pharmacy, LLC; Hawkins Pharmacy Holdings, LLC; Hawkins Pharmacy, LLC; Hawthorne

   Pharmacy, LLC; Hawthorne Rx Holdings, LLC; Hazelwood Pharmacy, LLC; Health Rx

   Holdings, LLC; Health Saver Holdings, LLC; Health Saver Rx, LLC; Improve Rx Holdings,

   LLC; Improve Rx, LLC; Ingram Diabetic, LLC; Ingram Medical Administration, Inc.;

   Innovative Rx, LLC; Insight Rx Holdings, LLC; JTK Medical, LLC; Kendall Pharmacy, Inc.;

   Living Again Holding Co, LLC; Lockeford Rx Holdings, LLC; Lockeford Rx, Inc.; Lone Peak

   Rx, LLC; Med Mart Holdings, LLC; Medina Pharmacy, LLC; Medsource Rx Pharmacy, LLC;


                                                -17-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 18 of 108 PageID: 3339



   Namaste Capital Holdings, LLC; New Jersey Rx Holdings, LLC; New Jersey Rx, LLC; New

   Life Pharmacy, LLC; Newton Rx Holdings, LLC; Newton Rx, LLC; Norwood Pharmacy, LLC;

   Oak Creek Pharmacy Holdings, LLC; Oak Creek Rx, LLC; Ohana Pharmacy Holdings, LLC;

   Ohana Rx, LLC; Ollin Pharmaceutical, LLC; On Track Rx Holdings, LLC; On Track Rx, LLC;

   Osceola Clinic Pharmacy, LLC; Osceola Rx Holdings, LLC; Peach Medical Holdings, LLC;

   Peterson Rx, LLC; Pharmacare Holdings, LLC; Philadelphia Pharmacy Holdings, LLC;

   Pineview Rx Holdings, LLC; Pinnacle Pharmacy Solutions, LLC; Pro Rx Holdings, LLC; Raven

   Pharmacy Holdings, LLC; Raven Pharmacy, LLC; Richardson Pharmacy, LLC; Riverbend

   Prescription Services, LLC; Riverfront Pharmacy, LLC; Riverfront Rx, LLC; Rock City

   Pharmacy, LLC; Rx Pro Holding Co, LLC; Rx Pro Holding Co., LLC; Rx Solutions Holdings,

   LLC; Skyline Health Services, LLC; Smart Rx Holdings, LLC; Staley Pharmacy, LLC; Steel

   Medical, LLC; Stonybrook Pharmacy, LLC; Twin Lakes Pharmacy, LLC; Uinta Rx Holdings,

   LLC; Uinta Rx, LLC; Uplift Rx Holdings, LLC; Uplift Rx, LLC; Vitality Holdings, LLC;

   Warner Diabetic, LLC; Waverly Pharmacy, LLC; Western Diabetic Supply Corp.; White Capital

   Management, LLC; Woodward Drugs, LLC; and Woodward Rx Holdings, LLC.

                  80.    Defendants used various methods to obtain DME Strips, which were then

   sold or distributed to Alliance-affiliated pharmacies with the intent that those pharmacies would

   dispense them to Pharmacy Plan beneficiaries and then fraudulently claim reimbursement from

   Pharmacy Plans for non-existent sales of Retail Strips. During the period at issue in this Second

   Amended Complaint, Defendants caused Alliance-affiliated pharmacies to submit over one

   million fraudulent insurance reimbursement claims to multiple Pharmacy Plans. The proceeds

   generated thereby were, by various means, passed up to Alliance.

                  81.    This fraud generated tens of millions in illicit profits for Alliance. Each

   fraudulent insurance claim generated a payment that was intended to reimburse the pharmacy for


                                                  -18-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 19 of 108 PageID: 3340



   the cost of a box of Retail Strips with a wholesale price of $46 to $62. Dispensing DME Strips

   with a wholesale price of $24 or less allowed Alliance to make a multiple of the profit it would

   have received on a legitimate, non-fraudulent transaction.

                   82.     In sworn deposition testimony given on July 19, 2017, two Alliance

   employees readily admitted this massive fraud, with one describing it as “the foundational

   practice” of Alliance. A third employee testified in deposition that “delivering one product but

   billing for another . . . was an integral part of [Alliance’s] business model.”

   Alliance Builds a Patient Base

                   83.     Alliance’s roots begin in 2007, when Defendant Jeffrey Smith purchased

   Medsource-Direct, a diabetes test strips wholesaler. By September 2011, Medsource-Direct

   discontinued its wholesale business and began operating as the mere “purchasing arm” of

   Medsource Rx Pharmacy, an entity created by Jeffrey Smith for the purpose selling test strips

   directly to patients.

                   84.     Medsource Rx Pharmacy began branding itself as “Ingram Medical” in

   February 2012. To expand its test strip business, Ingram purchased customer leads from vendors

   that identified diabetes patients.

                   85.     In January 2014, Ingram acquired its largest lead vendor, Alliance Health

   Networks (“AHN”), which was founded by Defendant Geoffrey Swindle. After its acquisition of

   AHN, Ingram adopted the “Alliance” brand name.

                   86.     Alliance maintained several websites and online social networks that

   provided information to diabetes patients. Alliance’s primary social network for diabetes

   patients was called “Diabetic Connect.” By asking Diabetic Connect users to sign up for various

   services and discounts, these websites obtained valuable personal information from users,

   including names, addresses, and medical issues. Alliance had hundreds of employees in call


                                                    -19-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 20 of 108 PageID: 3341



   centers who earned commissions by phoning these “leads” and convincing them to purchase

   their test strips from Alliance. On average, Alliance telephoned a lead less than 30 seconds after

   receiving it.

                   87.     From among the leads it obtained, Alliance selected its customers based

   on their location, insurance carrier, brand of test strips, and profitability, in order to create a “low

   risk” customer base. “Low risk,” words used by Alliance in its internal communications,

   referred to the risk of detection of Alliance’s operations by those defrauded or harmed.

                   88.     If a lead was too risky or insufficiently profitable, Alliance would attempt

   to sell the lead to another company rather than attempt to sell test strips to the patient. As

   Alliance came under increasing scrutiny from certain insurance companies, it would “fire”

   current customers who didn’t meet profitability/risk metrics.

   Alliance Acquires LifeScan DME Strips on the Gray Market

                   89.     Alliance’s scheme depended on its ability to source large quantities of

   DME Strips to fill patients’ orders. This was not a simple task. Alliance could not legitimately

   purchase DME Strips from LifeScan or from LifeScan’s authorized distributors, since it was not

   selling them to DME Beneficiaries. Accordingly, Alliance purchased DME Strips from

   “diverters,” parties willing to breach their contracts with LifeScan (or who purchase from such

   parties) and sell DME Strips on the gray market to entities like Alliance that to use them to

   commit insurance fraud.

                   90.     Jose Vargas, Alliance’s Director of Procurement, testified that Defendant

   Jeffrey Smith instructed him to buy as many LifeScan DME Strips as possible from unauthorized

   distributors. In an email to a business partner, Mr. Vargas stated that Alliance “only buy[s] MO

   or NRS strips.” “MO” and “NRS” strips are DME Strips.

                   91.     Alliance’s decision to use the gray market to supply its inventory of DME


                                                     -20-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 21 of 108 PageID: 3342



   Strips was both a necessity for committing its fraud—because that is the only place it could

   obtain large quantities of DME Strips—and evidence of its intent to commit fraud and, more

   specifically, to supply DME Strips to its Pharmacy Patients—because one cannot source large

   quantities of Retail Strips on the gray market. The higher wholesale price LifeScan charges for

   its Retail Strips leave too little opportunity for diverters to make a profit.

                   92.     In an effort to disguise its fraud, Alliance did not purchase LifeScan test

   strips under Alliance’s own name, but instead purchased them through its affiliated purchasing

   entities. The first such entity was Medsource-Direct, Inc., which changed its name to SP

   Diabetic in September 2011. At some point, health insurers refused to reimburse Alliance for

   sales of LifeScan test strips purchased by SP Diabetic, so Alliance began purchasing through

   other subsidiaries named Alta Distributors and Ollin Pharmaceuticals, disguising the fact the

   underlying purchaser had not changed.

                   93.     After Alliance purchased DME Strips on the gray market, it falsely

   identified them in its inventory system using the NDC number for Retail Strips. In fact, despite

   the fact that Alliance purchased almost exclusively DME Strips, Alliance’s inventory system did

   not recognize the NDC number for DME Strips. The purchase orders, invoices, and other

   internal reports generated by Alliance’s inventory tracking systems, therefore, always falsely

   displayed the Retail Strip NDCs for the corresponding brand of strips, even though Alliance was

   purchasing DME Strips.

                   94.     Alliance’s use of the Retail Strip NDC on all of its documents was

   important to hiding its fraud. When auditors and regulators demanded proof from Alliance-

   affiliated pharmacies that they had purchased sufficient Retail Strips to support their thousands

   of claims, the pharmacies would produce invoices from their Alliance-affiliated wholesalers

   purporting to show that the strips purchased by the pharmacies were Retail Strips. The auditors


                                                     -21-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 22 of 108 PageID: 3343



   were not told that these wholesalers were simply another arm of Alliance’s fraudulent enterprise,

   and that the records kept by the wholesalers falsely displayed the retail NDC number despite the

   fact that the strips being dispensed were DME Strips.

   Alliance Builds a Network of Pharmacies to Execute and Mask Its Fraud

                  95.    Pharmacy Plans typically contract with pharmacy benefit managers

   (“PBMs”) to manage insurance claims and reimbursements. The PBMs, in turn, have contracts

   with retail pharmacies. Typically, those contracts prohibit pharmacies from receiving

   reimbursements for the sales of DME Strips and from operating by mail order. In addition, they

   give the PBMs the right to audit pharmacies’ compliance with their contracts and to seek

   repayment of (or “chargeback”) any reimbursements sought in breach of the contracts.

                  96.    It was essential for Alliance’s fraud that Alliance hide the fact that it was

   dispensing DME Strips by mail and deceive PBMs into believing it was dispensing Retail Strips

   at brick-and-mortar retail pharmacies. Alliance initially attempted to do this by shipping DME

   Strips to patients through a group of pharmacies it owned in states throughout the country.

   However, as Alliance scaled its fraud, and PBMs began to catch on to the Alliance-owned

   pharmacies’ mail order business model, Alliance created a network of pharmacies that were

   ostensibly independent, but effectively owned and controlled by Alliance, as a means to erect a

   facade of legitimacy and avoid detection. Planning for this effort began in or about 2013 and

   execution began the following year.

                  97.    The combination of PBM chargebacks and the availability of

   “independent” pharmacies lead Alliance to close its internally-owned “retail” pharmacies:

                 Prime, a PBM, claimed a $1,860,423 chargeback against Medsource Rx
                  Pharmacy, LLC, and the PBM Catamaran claimed a $3,200,000 chargeback
                  against Medsource. Medsource closed on May 1, 2014;

                 Prime claimed a $519,170 chargeback against Aspire Rx, LLC, and Catamaran
                  claimed an $83,883 chargeback against Aspire. Aspire closed by May 30, 2014;

                                                  -22-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 23 of 108 PageID: 3344



                 Prime claimed a $653,207 chargeback against Everest Pharmacy, LLC, and
                  Express Scripts Inc., another PBM, asserted Everest breached its contract. A third
                  PBM, OptumRX, claimed a $1,466,725 chargeback against Everest. A fourth,
                  Caremark, claimed a $583,974 chargeback against Everest. Everest closed by
                  June 30, 2014;

                 OptumRX suspended payments and claimed a $1,422,379 chargeback against
                  Brighton Pharmacy, LLC. Prime claimed a $560,717 chargeback against
                  Brighton. Express Scripts claimed a $3,337,693 chargeback. Brighton closed by
                  August 2015.

   When an Alliance-owned pharmacy closed, Alliance simply redirected that pharmacy’s patients

   to an “independent” pharmacy.

                  98.    Alliance’s “independent” pharmacies each had a straw owner, usually a

   friend or business associate of Jeffrey Smith. Acting through its subsidiaries, Alliance provided

   its “independent” pharmacies with test strip orders from patients and sold them DME Strips. The

   pharmacies shipped the DME Strips to the patients and, using software provided by Alliance,

   submitted false insurance claims for Retail Strips to PBMs in the pharmacies’ names. The

   pharmacies then remitted the insurance reimbursements to Alliance. But Alliance’s name was

   divorced from the entire transaction with the PBM, which had no way to know of Alliance’s

   involvement.

                  99.    It was well understood by Defendants, that Alliance used “independent”

   pharmacies for the sole purpose of deceiving PBMs. As May 15, 2016 memo sent by Jeffrey

   Smith to Alliance’s Board of Directors—including Defendants Travis Hughes, Alison Wistner,

   and Adam Koopersmith—put it succinctly:

          In late 2013, the company determined to grow its fulfillment capability not by
          adding new internally owned pharmacies, but by adding pharmacies owned by
          independent investors owning pharmacies managed by the company. The PBMs
          cancelled contracts and imposed chargebacks against the internally owned
          pharmacies because the pharmacies had retail contracts but were fulfilling by
          mail. Based on updated “transparency” requirements that mandated reporting
          ownership structure, the PBMs were able to tie all of the internal pharmacies
          together. The independent pharmacy model was an attempt to diversify and shift
          risk.

                                                  -23-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 24 of 108 PageID: 3345



                  100.    Alliance solidified its relationships to its “independent” pharmacies with

   three contracts between the pharmacies and Alliance affiliates. First, a pharmacy entered into a

   Vendor Agreement whereby it agreed to purchase DME Strips from Alta Distributors.

                  101.    Second, the pharmacy entered into a Security Agreement with Alta

   Distributors, which gave Alta Distributors a security interest in the pharmacy’s receivables for

   amounts owed under the Vendor Agreement.

                  102.    Third, the pharmacy entered into a Services Agreement with Skyline for

   the provision of “marketing services.” Skyline would provide the pharmacy with test strip

   orders, which the pharmacy would fill and submit claims for. If the pharmacy earned $2,000 or

   more in a month from the orders provided by Skyline, Skyline earned a $2,000 fee. The Services

   Agreement was comprehensive and ensured that the straw owners of the independent pharmacies

   need not have any pharmacy experience. Dow Jones, the nominal owner of one such pharmacy

   has testified that Alliance completely ran the pharmacy’s day-to-day operations while Jones

   merely took care of “the business part of things, the bookkeeping, payroll.”

                  103.    Alliance required its affiliated pharmacies to use an internally-developed

   platform called Pharmacy Patient Management System (“PPMS”) to manage prescriptions,

   shipment, and billing of test strips. The system was installed on a computer terminal placed at

   each pharmacy that pharmacists used solely for test strips sold through Alliance. The PPMS

   software tracked patient and sales information, and then fed that data to Alliance’s wholesaling

   entities which would automatically replenish each pharmacy’s supply of test strips from the

   unauthorized, gray market sources described above.

                  104.    Alliance’s PPMS software also handled adjudication of insurance claims.

   Alliance trained its pharmacists to adjudicate insurance claims for test strips by inputting “short

   codes” or “quick codes” for each brand of test strips. The pharmacist’s input of a “quick code”


                                                   -24-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 25 of 108 PageID: 3346



   triggered the system to insert an NDC code for the product being dispensed into the insurance

   claim, but the NDC code inserted by the software was not the NDC code for the test strips that

   had been dispensed.

                   105.    Pharmacists were instructed to submit the quick code “OTU50” when

   adjudicating a 50-count box of LifeScan’s OneTouch Ultra test strips. Entry of that code

   resulted in the NDC code for LifeScan’s Retail Strips automatically being submitted to the

   insurance company, even though DME Strips had been dispensed. In sworn testimony,

   Alliance’s former Director of Pharmacy Operations, Amy McMurtry, stated that “[a]ny

   adjudication that went through was for the retail NDC regardless of the box received in or

   dispensed out” and that she could not “think of any exception to that.” Former Alliance

   pharmacist Masum Amin likewise agreed at her deposition that when she “delivered DME test

   strips to a patient, their insurance would be billed for retail test strips.” Alliance’s use of “short

   codes” also had the benefit of hiding Alliance’s fraudulent adjudication from all but the most

   observant pharmacists.

                   106.    Independent pharmacies partnered with Alliance at significant risk. Had a

   PBM discovered the scheme, it could have clawed back its prior reimbursements (which had

   already been funneled up to Alliance) and/or cancelled its contract with the pharmacy. The risk

   to Alliance was comparably lower, because if a PBM cancelled a contract with one pharmacy,

   Alliance could simply shift that pharmacy’s patients to other Alliance pharmacies. Amy

   McMurtry, Alliance’s former Director of Pharmacy Operations, testified in deposition that, when

   PBMs would cut off an Alliance pharmacy, Alliance “would move those patients to another

   Alliance-affiliated pharmacy so that it could continue submitting reimbursement claims for test

   strips for those patients.”

                   107.    Recognizing this disproportionate risk, the Service Agreement gave each


                                                    -25-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 26 of 108 PageID: 3347



   independent pharmacy a “PBM Put Right” that permitted the straw owner of the pharmacy to sell

   itself to Skyline if a PBM demanded $10,000 or more in chargebacks or cancelled a contract

   covering 10% or more of the pharmacy’s customer base.

                  108.    While a PBM, Pharmacy Plan, or test strip manufacturer might uncover

   contract breaches or fraud at individual pharmacies, they had no reason to know the pharmacies

   were part of a larger conspiracy or of Alliance’s organizing role in the conspiracy. Even if they

   did, Alliance did not publicly list the pharmacies it was affiliated with, making it impossible to

   know which pharmacies were part of the conspiracy. In fact, Alliance explicitly instructed the

   pharmacists at its affiliated pharmacies to deny association with other Alliance pharmacies. For

   example, in a July 31, 2014 e-mail from former Director of Pharmacy Operations Amy

   McMurtry to Defendant Sahily Paoline and the PICs of the Alliance-affiliated Oak Creek, David,

   River Front, Cure, Hawkins, Peterson, Norwood, Stonybrook, and New Life Pharmacies,

   McMurtry wrote:

          Team,

          I know that many of the Independent locations have sheets containing information
          about the other Independent sites (Name, Address, NPI, etc). In an effort to
          reduce confusion, I am asking that you take down all site information sheets.
          Please either file them away for future reference or place them in a HIPAA
          container. The information on these sheets was probably not useful to most of
          you anyways, as it was mostly just information. We are making the change for a
          couple of reasons:

          1) Each site is an Independent site with a separate owner. There is no correlation
             or tie between the two sites.

          2) When a site is asked questions like: “are you a chain or an independent?”;
             “Are you linked to any other pharmacies?” I think it gets confusing if you do
             have the other sites information, and gives an inaccurate sense of connection
             to each other.

          ...

                  109.    Amy McMurtry testified in deposition that pharmacists at Alliance’s



                                                   -26-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 27 of 108 PageID: 3348



   “independent” pharmacies “were instructed to not tell anyone that they were affiliated with

   Alliance or affiliated with other pharmacies,” and she testified that one reason they were

   instructed to do so was because a “PBM could cut contracts at more than one pharmacy.”

                   110.   When Alliance created its network of “independent” pharmacies, it hoped

   that they would have a lifespan of approximately three years before the PBMs caught on. That

   proved to be too optimistic. As recounted in a May 15, 2016 memorandum to Alliance’s Board

   of Directors:

          The company anticipated a three year life span for the independent pharmacies.
          Unfortunately, the PBMs have been cancelling contracts at a faster rate than
          anticipated, and have imposed chargebacks, although the company is assisting the
          independent pharmacies to challenge cancellations where appropriate and
          chargebacks.

   The May 15 memorandum further explained that the “independent” pharmacy model had

   become “extremely difficult” to maintain because of potential regulatory issues, nominal owners

   taking excessive draws and using independent accountants, and questions raised by Alliance’s

   auditors.

                   111.   To surmount those problems, Alliance concocted a new method of

   deception: the so-called “10% PIC” ownership model. Under this model, Alliance would

   acquire ownership of the pharmacies but grant the pharmacist-in-charge a 10% equity stake,

   allowing the pharmacist-in-charge (the “PIC”) to act as a straw owner. Each pharmacy would be

   owned by a separate Alliance holding company to disguise the relationship among them.

   Alliance would over-charge the pharmacy in fees and wholesale markup “to assure that the

   pharmac[y] lose[s] money” until the fourth quarter of each year, when Alliance would allow the

   pharmacy to break even. The 10% equity share would thus be profitless, but would still allow

   Alliance to identify the PIC as the ostensible owner in licensure applications and PBM contracts.

   If a PIC was fired or quit, the Alliance holding company that owned 90% ownership had an


                                                  -27-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 28 of 108 PageID: 3349



   option to purchase the PIC’s 10% so that it could be transferred to a new PIC. Thus, as with the

   “independent” pharmacy model, the 10% PIC model thus was designed for the purpose of

   making the pharmacies appear as independent from Alliance to obfuscate discovery of the

   Defendants’ fraudulent operations.

                  112.    In order to implement the 10% PIC model, Alliance entities entered into

   agreements to acquire the following pharmacies between May 31 and July 1, 2016: Alameda

   Pharmacy, LLC; Baytree Pharmacy, LLC; Cordele Pharmacy, LLC; CureRX Pharmacy, LLC;

   David Pharmacy, LLC; El Dorado Pharmacy, LLC; Genesee Pharmacy, LLC; Hawkins

   Pharmacy, LLC; Jefferson Pharmacy, LLC; Oak Creek Pharmacy, LLC; PetersonRX, LLC;

   Rock City Pharmacy, LLC; Staley Pharmacy, LLC; and Twin Lakes Pharmacy, LLC.

   Alliance Conceals the Fraud From Auditors and Inspectors

                  113.    In addition to using a network of ostensibly independent pharmacies to

   disguise their fraud, the Defendants also affirmatively mislead PBM auditors and state inspectors

   who might have discovered it.

          Falsified Invoices

                  114.    Alliance had a regular practice of responding to audits with falsified or

   misleading invoices in order to avoid detection of its adjudication fraud. As illustrated below,

   the practice of using falsified and/or misleading invoices was known to and approved by

   Defendants.

                  115.    One aspect of the audits the Alliance-affiliated pharmacies faced is an

   examination of invoices and purchase orders to ascertain whether the pharmacy purchased

   sufficient quantities of a product to support the claims it submitted for dispensing the product,

   and whether the pharmacy had purchased from an authorized distributor, as is generally required

   under PBM contracts.


                                                   -28-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 29 of 108 PageID: 3350



                   116.    Anticipating such examinations, Alliance maintained a practice of

   requesting the gray market suppliers that sold DME Strips to Alliance to issue false invoices

   reflecting that Alliance had purchased Retail Strips.

                   117.    For example, in a June 19, 2013 e-mail to Alliance’s vendors, Jose Vargas

   wrote:

            Could you please have your invoices match our item numbers and descriptions as
            they are on the list below? We expect the NRS [not for retail sale] and MO [mail
            order] packaging, however this will help with receiving in our warehouse since
            these are our internal codes and descriptions.

   Vargas thereafter listed five items with corresponding codes and descriptions. One of the items

   was a 50-count box of One Touch Ultra diabetic test strips, and the “item #” listed for that

   product was “53885024450”—the NDC for a box of LifeScan Retail Strips. See ¶ 76, supra.

   Vargas’ email thus requested the vendors to invoice Alliance for Retail Strips when delivering

   DME Strips.

                   118.     Similarly, in an August 14, 2013 e-mail to another vendor, Jose Vargas

   wrote:

            Please see attached [purchase order]. One quick question, could you please edit
            your invoice so that the Item Code and Description match the one on my PO?
            This just helps us with the receiving side of things, we use the Retail NDC’s as
            our internal codes to receive in goods.

                   119.    Where vendors could not be induced to place incorrect NDC numbers on

   invoices, Alliance sometimes persuaded them to simply omit NDCs from their invoices so they

   would not show sales of DME Strips. During an August 23, 2018 deposition, Amy McMurtry

   confirmed that Alliance’s wholesaling entities “removed from [their] invoices to the pharmacies

   the NDC codes of the actual products that were being delivered to the pharmacy,” so as “not to

   disclose to the [PBMs] that [Alliance] was dispensing not for retail products but billing them as

   though they were retail products.”


                                                   -29-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 30 of 108 PageID: 3351



                   120.   In January 2016, the PBM Prime Therapeutics issued audit letters to a

   number of Alliance-affiliated pharmacies, including David Pharmacy. On January 28, 2016,

   Alliance’s outside counsel e-mailed Defendants David Grant, Sahily Paoline, and Blaine Smith

   about responding to the audits: “Prime has asked for proof of Alta[ Distributor]’s purchases

   from its suppliers/vendors. We can provide invoices showing David Pharmacy’s purchases from

   Alta, but Prime would like one more step in the purchasing chain.” Grant responded: “As you

   know, . . . [t]he pharmacies do not have pedigree information for [diabetes testing strips].”

   Alliance’s outside counsel replied:

          David,

          I think we have a misunderstanding. They are not looking for the pedigree
          information from the pharmacy. They are looking for pedigreeish information
          from Alta. In other words, they are looking for the invoices, or proof of purchase,
          between Alta and their source. Because Alta does not have a license, they need
          something to show that Alta is actually purchasing product.

                   121.    Defendant Justin Leavitt forwarded this e-mail to Jose Vargas, who

   responded later on January 28, 2016:

          This could be tricky since we don’t have all invoices showing the Retail NDC.
          Some vendors like Strategic, AZ, Wholesale Med Supply and IMS put the retail
          NDC but it would be interesting to see how much “proof of purchases” they want
          to see.

   Vargas was referring to the fact that, while many of Alliance’s gray market vendors of DME

   Strips were willing to show Retail Strip NDC on their invoices for DME Strips, not all vendors

   did so. In saying that “it would be interesting to see how much ‘proof of purchases’ they want to

   see,” Vargas was expressing concern about whether he could gather a sufficient number of false

   invoices to cover the amount of test strips Prime was seeking to verify.

                   122.   In circumstances where Alliance did not have a sufficient number of

   fraudulent or misleading vendor invoices on hand to satisfy an audit, Alliance Defendants

   sometimes caused misleading invoices to be created for that purpose.

                                                   -30-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 31 of 108 PageID: 3352



                  123.     During a March 2015 audit of the Hawkins pharmacy by the PBM Optum

   Rx, the auditor requested invoices from Hawkins’ test strip supplier, Alta Distributors. Attempts

   to stall apparently did not work, as the PIC of the Hawkins Pharmacy e-mailed Alliance

   employee Kassie Thomas on March 23, 2015 that Optum’s auditor “ha[d] called again saying

   that he still has not received the Alta invoices that were requested.” Thomas forwarded that e-

   mail to Defendant David Grant, writing: “Should we send the invoices? He still has not sent a

   written request for these invoices, just many calls to the pharmacy.”

                  124.     On March 23, 2015, Grant forwarded that e-mail to Defendants Justin

   Leavitt and Sahily Paoline, writing:

          Justin and Si,

          We have sent the summary sheet that does not contain pricing. Do we want to
          decline sending invoices, send invoices that are redacted not showing pricing, or
          send unredacted invoices showing pricing for December? I recommend sending
          redacted invoices. I do not think we should get in the habit of sending unredacted
          invoices, even though the December invoices are not going to reveal the
          secondary source issue. The invoices this year will have only the 3% mark-up,
          and will clearly reveal the secondary market source.

   Grant was concerned about disclosing pricing information on Alta invoices because the low

   prices would reveal that Alliance was purchasing DME Strips, which were the test strips

   available on the secondary market.

                  125.     On March 25, 2015, Kassie Thomas e-mailed Paoline:

          I just met with David [Grant] and Justin [Leavitt] (by phone) I am going to white
          out the dollar amounts on the invoices but they want me to have the item number
          that is listed on the invoice, verified by Toni or someone that that is the NDC
          number that we are billing them for the product.

   As discussed above, the “item number” on Alta’s invoices was the NDC of the retail version of

   the relevant product, even though Alliance was stocking its pharmacies with DME Strips.

                  126.     In some instances, Alliance would intentionally respond to PBM audits

   with invoices lacking any NDCs at all. For example, in late 2016, the PBM Express Scripts

                                                  -31-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 32 of 108 PageID: 3353



   (“ESI”) demanded documentation from Alliance’s wholesaling entity proving that it had

   purchased enough retail strips to cover what it was allegedly sending to Alliance-affiliated

   pharmacies. On November 29, 2016, David Grant wrote to Jeff Smith:

          Jose [Vargas]’s team pulled a group of invoices from secondary wholesalers that
          do not identify the product based on NDC number. Kassie’s team is doing a final
          review of these invoices this morning to assure that we have sufficient invoices
          for the ESI chargebacks for Baytree and Alameda. If we can get a quick
          settlement from ESI on this basis, we will continue the process for the pharmacies
          with the largest chargebacks until we run out of invoices that do not identify the
          NDC. At that point, we will analyze the amount of money we have been able to
          collect, the remaining money we could recover, and determine next steps to
          pursue claims that will only be supported by invoices that show non-retail NDC
          purchases.

   Jeffrey Smith responded, “That is a good plan.”

          Token Amounts of Retail Strips

                  127.    In other instances, Alliance Defendants arranged to mislead inspectors and

   auditors in other ways, including by placing token amounts of Retail Strips at Alliance-affiliated

   pharmacies to create a false impression that the pharmacies were dispensing that product instead

   of DME Strips.

                  128.    On March 21, 2016, Mary Glenn, the PIC of the Alliance-affiliated

   Hawkins Pharmacy in Mississippi, e-mailed Alliance employees Amanda Haynie and Lyndsey

   Oltmans to inform them that the Hawkins Pharmacy had received a surprise inspection by two

   representatives of the Mississippi Board of Pharmacy (“BOP”). Ms. Oltmans forwarded the e-

   mail to Amy McMurtry, who notified Sahily Paoline and David Grant in an e-mail later that

   same day:

          Si and David,

          This morning Hawkins had two BOP inspectors show up for an on-site inspection.
          Mary [Glenn] will be sending a recap once they leave, but the inspection has
          mainly focused around product/NDC concerns. They reviewed wholesaler
          invoices thoroughly and compared them to the NDC’s in FSI [Alliance’s claim
          adjudication software] and what is on the shelf, and realized that these NDC’s in

                                                  -32-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 33 of 108 PageID: 3354



           all three areas do not align. They asked specific questions about what “not for
           retail sale” means and referenced the fact that DME product should not be stocked
           near retail product as to not accidentally dispense this DME product to retail
           insurance customers. Mary has not asked for an explanation yet, but I am
           confident either her or the auditors will be requesting more information on this.
           David has previously provided in depth detail around the NDC issue and the
           FDA’s stance on the intentions behind an[] NDC. If Mary or the BOP inquires
           more about this, are we ok to use this information in our conversations
           surrounding our process for entering one NDC regardless of the product that
           arrives on site? Any insight you can provide would be appreciated.

   (emphasis added).

                    129.   On March 21, 2016, David Grant responded to Amy McMurtry’s request

   for guidance on how to proceed with providing information on Alliance’s billing practices:

           Amy,

           I would recommend that we be judicious about what we provide. I would only
           respond to specific questions and requests from either the auditors or Mary. We
           can discuss further if specific questions or requests are raised, and the appropriate
           response.

           Thanks

   After sending this reply e-mail to McMurtry, Grant forwarded it to Defendant Blaine Smith.

                    130.   On March 22, 2016, Amy McMurtry sent an e-mail to, among others,

   Sahily Paoline and David Grant with the subject line “Hawkins BOP Inspection.” That e-mail

   read:

           All,

           Thanks for meeting today to discuss the situation at Hawkins and provide
           guidance on the best way to proceed. Below is an outline of the next steps and
           action items we will be taking. Please let me know if you have any questions.

           Recap:

           -   On Monday 3/21 Hawkins had two inspectors from the MS BOP on site and
               they expressed concern over the NDC’s being dispensed not aligning with the
               NDC’s adjudicated in the computer system. The inspectors left strict
               instructions with the PIC [Pharmacist in Charge] that moving forward all
               NDC’s dispensed must be verified that they align with the product dispensed
               and they would return in 30 days to confirm


                                                   -33-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 34 of 108 PageID: 3355



          In order to comply with these requirements, and be least disruptive both
          financially and operationally, we are moving forward with the following action
          items:

               Transfer out all patients receiving strips that we currently do not purchase in
                retail packaging . . .

          ...

               Order a small amount of retail strips in all brands to keep a small supply on
                hand . . .

          ....

                   131.    Alliance’s deceptive tactics proved successful. On April 18, 2016, Amy

   McMurtry e-mailed Sahily Paoline:

          Si,

          Below is a summary of the recent follow up inspection at Hawkins by the MS
          BOP. The BOP inspectors pulled each employee into a room and questioned
          them one by one, I have included each of their recaps below. Unfortunately Mary
          [Glenn] was off that day, so most of the information is coming from a per-diem
          Pharmacist that was working. I am assuming the questioning did not go over that
          well, as the per diem has informed us that she no longer is will to pick up shifts at
          Hawkins.

          ...

          Per Rhonda (Per-diem Pharmacist): 2 members of the board came in yesterday
          before lunch. They first asked to see invoices for the past 2 years. They then
          took pictures of some of those as well as some boxes of strips.

          ...

                   132.    Sahily Paoline forwarded McMurtry’s e-mail to David Grant on April 20,

   2016. Later that day, Grant responded: “Interesting. Had we stocked with correct NDCs as we

   discussed?” Paoline replied: “Yes.” Grant wrote back: “Perfect. The quick action by you and

   your team likely saved the day. Well done.” These emails document Alliance’s general counsel

   congratulating Alliance’s Vice President of Pharmacy Operations on successfully hiding

   Alliance’s fraud from Mississippi State officials by using a token number of boxes of Retail

   Strips to mislead them into believing that Hawkins Pharmacy was not engaged in adjudication

                                                   -34-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 35 of 108 PageID: 3356



   fraud.

                  133.   More generally, Defendants’ response to the Hawkins Pharmacy’s BOP

   inspection was typical of their response to any audit of Alliance’s billing practices: they would

   provide as little information as possible to inspectors and their own pharmacists, and they would

   simply shift affected patients to another Alliance-affiliated pharmacy in order to maintain the

   profits gained from false adjudication. This tactic was described by Amy McMurtry in sworn

   testimony that “the way Alliance dealt with” BOP inspections was to “move the patients to

   pharmacies that had not been visited by the Board of Pharmacy inspectors.”

                  134.   Alliance Defendants also employed similar tactics against ESI in 2016.

                  135.   As described below, ESI audited a number of Alliance-affiliated

   pharmacies during 2016 to ascertain, among other things, whether the pharmacies had purchased

   a quantity of Retail Strips equal to the quantity they claimed to have dispensed.

                  136.   On or about August 23, 2016, ESI notified numerous Alliance-affiliated

   pharmacies that it had identified massive discrepancies between the amount of Retail Strips they

   had purchased and the amount they claimed to have dispensed.

                  137.   On receiving these notices, Alliance immediately went into damage

   control mode and began devising strategies to preserve its relationship with ESI, including by

   committing to actually dispense Retail Strips going forward. To evidence that commitment

   Alliance Defendants, including David Grant and Sahily Paoline, planned to send ESI photos of

   Retail Strips stocked on the shelves of the Alliance Pharmacies.

                  138.   The photos, however, were intended to document a sham. Emails among

   Alliance employees confirm that the pharmacies were each to receive only five boxes of Retail

   Strips and that those boxes were intended to be used as props, never to be dispensed to patients.

   Indeed, an August 29, 2016 email sent to Amy McMurtry went so far as to ask, “[C]an we put


                                                  -35-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 36 of 108 PageID: 3357



   some kind of caution tape or something like that on these boxes so that the pharmacies have a

   reminder not to use them? . . . And then we should brainstorm how to write off so that we don’t

   keep counting this as usable inventory.”

   Alliance Seeks to Squelch Potential Whistleblowers

                  139.   Defendants’ efforts to perpetuate their fraud also included squelching

   would-be whistleblowers within the Alliance organization.

                  Chad Gubler

                  140.   Chad Gubler was a pharmacy technician who worked at an Alliance-

   owned pharmacy in Utah. As described more fully below, Mr. Gubler raised concerns with

   Defendants Sahily Paoline and Stephen Hadlock concerning the illegality of the fraudulent

   adjudications. They responded to Mr. Gubler with a carefully-worded response, vetted by

   Defendant David Grant, and intended to misdirect Mr. Gubler into thinking that the false

   adjudications were in some way acceptable. Mr. Gubler, unconvinced, raised his concerns with

   the Utah Department of Professional Licensing, received confirmation that such actions were

   indeed illegal, and promptly resigned.

                  141.   On February 10, 2014, Mr. Gubler sent an e-mail to Defendant Sahily

   Paoline with the subject line “NDC.” The email detailed Mr. Gubler’s concern that he was not

   “following the laws” when he shipped DME Strips but adjudicated them as Retail Strips:

          I hope this NDC issue does not cause a lot [of] issues, but I thought that it should
          be brought to light. I’ve been aware of the issue for nearly a year now and other
          technicians have been as well. Corre[c]t me if I am wrong, but do we ship these
          [DME] products for financial gain? Would it be too expensive for the company to
          ship the correct NDC if purchased from McKesson or another manufacturer? If
          the NDC issue is a mistake of not updating the correct NDC in FSI [Alliance’s
          adjudication software], then why do we ship products that are labeled “DME
          beneficiary only,” “Not for retail sale,” “HMO use only,” and “Mail order
          only?”

          The main reason I bring this up is because as a tech, I want to be treated fairly as
          an employee and at times, feel that the techs get overlooked and our opinions are

                                                 -36-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 37 of 108 PageID: 3358



          not as valuable as sales. I want my superiors to be honest with me and not
          pretend that I am unaware of what is going on. I enjoy working here and the
          people I work with and excellent [sic]. I just want to be honest in my work and
          know that I am following the laws as a technician.

          Please respond when you have time.

          Thanks,

          Chad

   (emphasis added)

                   142.   The same day Chad Gubler sent this e-mail to Defendant Paoline, Paoline

   forwarded Gubler’s e-mail to a coworker named Alison Humphrey, writing: “WTH?!?!”

   Humphrey responded later that day: “What are we going to do about this??? I know he probably

   talks about this to others. I was hoping that we were able to distract him enough in the meeting.

   This is not good…”

                   143.   Two days later, on February 12, 2014, Defendant Paoline e-mailed

   Defendant David Grant with a draft response to Chad Gubler’s e-mail. Paoline wrote:

          David,

          Please review and let me know your thoughts. As you can see, I’ve kept it short
          and sweet figuring we can go further if the need arises. Let’s hope for the best.

   Paoline’s draft response stated:

          Chad, thanks for reaching out to me regarding your concern. As you know,
          purchasing the amount of test strips and diabetic supplies needed to service our
          growing patient base is a challenge. Although we do purchase supplies from
          McKesson, Anda and other primary wholesalers, we also purchase from the
          secondary wholesale market. Wholesalers on the secondary market buy up
          available excess product, and deliver at a discount. It is confirmed that it is
          identical product. Ingram is working to establish a direct buying relationship with
          the major manufacturers, such as Bayer and Abbott. Once those direct buying
          relationships are in place, IM can purchase product direct from the manufacturer
          and avoid working with wholesalers altogether. We are expecting to receive the
          first such direct buying contract from Bayer next month.

                   144.   Paoline’s response followed a pattern of responding to concerned



                                                  -37-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 38 of 108 PageID: 3359



   employees by purposefully confusing two distinct problems with Alliance’s practices. The

   first—which Paoline addressed in her email—was Alliance’s use of test strips purchased on the

   gray market. Although that practice is problematic for several reasons—for example,

   pharmacies cannot be sure that test strips sourced from secondary wholesalers were stored in

   proper conditions—it is separate from the practice of fraudulently adjudicating DME Strips using

   the NDC for Retail Strips to obtain improper and excessive reimbursements. As Alliance’s Vice

   President of Operations, John Renola, explained in an October 4, 2016 e-mail to a coworker,

   “secondary, primary is what the suppliers are. Retail, institutional, etc. are what the NDCs are.”

                  145.    Paoline’s response to Gubler also employed another diversionary tactic:

   portraying Alliance’s use of gray market DME Strips as a temporary solution to product sourcing

   problems to be used only until Alliance established buying relationships with manufacturers or

   authorized distributors.

                  146.    The suggestion that Alliance was dispensing diverted DME Strips only

   because it could not obtain Retail Strips from legitimate sources was false. Alliance purchased

   diverted DME Strips because they were far less expensive than Retail Strips and thus gave

   Alliance a far greater profit when Alliance dispensed them and claimed reimbursement from

   insurers for dispensing Retail Strips. And even in a fantasy world in which Alliance had no

   choice but to purchase diverted DME Strips, it would still be the case that dispensing those strips

   would have necessarily required Alliance to intentionally commit adjudication fraud, because the

   PBMs to which Alliance submitted claims for reimbursement did not include DME Strips on

   their formularies and would only accept claims for Retail Strips.

                  147.    Defendant David Grant, the General Counsel of Alliance, reviewed

   Paoline’s draft response to Mr. Gubler, and despite the fact that it was intentionally misleading in

   the above-described manner, he opined that the response was “Perfect.” Paoline sought


                                                  -38-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 39 of 108 PageID: 3360



   additional input on her draft response to Mr. Gubler from Defendant Hadlock, who responded:

   “Nicely done.”

                    148.   Hadlock also made his own efforts to move Mr. Gubler off his concerns in

   a meeting in which he employed the same diversionary tactics Paoline had used, adding the

   further false notion that dispensing DME Strips rather than Retail Strips did not increase

   Alliance’s profits, and he sought to intimidate Mr. Gubler from expressing his concerns to other

   employees. Hadlock recounted the meeting in a February 13, 2014 email to Paoline (using her

   nickname, “Si”):

          Si,

          I had a good interview with Chad and was able to explain the situation regarding
          NDC variations with the strips.

                    1.     The product is OTC [over the counter]
                    2.     The item contained in each box is the same
                    3.     We use only one NDC for convenience since all have the same product
                    4.     AWP [average wholesale price] is the same on all for the purpose of
                           billing
                    5.     Pharmacists are the final say and they are approving the process

          He was accepting of the explanation.

          I also said he is not to further this conversation with others unless it is with either
          me or you.

          Any further issues are to be brought to us if he has any questions.

          Thanks,

   Paoline responded later that day: “Thank you so much Steve. Apparently, he has already

   brought this to other team member[s]. I’ll be by to discuss further.”

                    149.   Gubler ignored Hadlock’s demand that he keep his concerns about

   Alliance’s fraudulent practices to himself. On March 4, 2014, Gubler e-mailed a hotline for the

   Utah Department of Professional Licensing (“DOPL”), asking:

          Is it legal to dispense a different NDC than the NDC billed to the insurance


                                                   -39-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 40 of 108 PageID: 3361



          company? What if the product being dispensed is an OTC, does that mean you
          can dispense a different NDC than what you bill the insurance? Is it legal for a
          retail pharmacy to dispense HMO, DME, or Mail Order only products?

   On March 12, 2014, a Utah DOPL employee responded:

          Dear Chad,

          I’m sorry for the delay in responding to your email. I suggest you consult with a
          competent attorney about this, but I think it is illegal to dispense a different
          NDC than the NDC billed to the insurance company. . . .

   (emphasis added).

                   150.   Gubler resigned from Alliance in March or April 2014.

                   Masum Amin

                   151.   Masum Amin was the PIC of the Alliance-affiliated Peterson Pharmacy in

   New Jersey. As described more fully below, Ms. Amin, like Mr. Gubler, raised concerns with

   Defendants Paoline and Hadlock, as well as Defendant Grant, about Alliance’s practice of

   dispensing DME Strips but adjudicating them as Retail Strips. Ms. Amin, like Mr. Gubler, saw

   through the Defendants attempts at misdirection, and reported the activity to the Department of

   Health and Human Services for what it was: fraud, waste, and abuse.

                   152.   On March 31, 2014, after hearing of Masum Amin’s concerns and

   suspicion that test strips were being falsely adjudicated, Defendant Paoline e-mailed Defendant

   Hadlock:

          Steve,

          Wanted your thoughts on reaching out to Masum regarding the NDC issue. Amy
          [McMurtry] said the explanation you provided to her set her at ease. Amy did try
          but Masum kept pushing and was concerned that she was the only site receiving
          the DME strips. . . .

          Thanks for your help. . . .

   As described above, “the NDC issue” was Alliance’s shorthand for its practice of billing

   PBMs using the NDC for Retail Strips despite dispensing DME Strips with a different


                                                 -40-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 41 of 108 PageID: 3362



   NDC.

                  153.   Replying to Paoline’s March 31, 2014 e-mail, Hadlock described how he

   had addressed similar questions from other employees:

          The explanation that I gave to Amy and Robert was that we are struggling to have
          enough of our regular inventory to supply all of our patient’s needs. The DME
          packaging is a short fix until we can get more product. We are working to get a
          better supply chain set up to provide for our needs.

          If they are OK with that, I don’t go further. If they do push for more information,
          I tell them that we are in negotiations for direct buying right now with our legal
          dept. but that may take some time to set up, but this will solve our challenge with
          product.

          I only give them information that they ask for and only give them more if
          required.

          Steve

   In other words, Hadlock recommended that Paoline use the same false and diversionary tactics

   that she used with Chad Gubler.

                  154.   On April 8, 2014, Masum Amin e-mailed Defendant Paoline (copying

   Defendant Steven Hadlock), writing:

          I wanted to reach out and express my concern on the [LifeScan] One touch Ultra
          DME products. I sent out an email last Wednesday after a small order was
          received with DME products and have heard no respon[se]. According [to] the
          direction sent to us we are to use the product on the shelves, in the time for a
          resolution however after Monday[’]s order I have a little over 2200 boxes of One
          Touch Ultra DME strips and 2100 of DME contour strips.

          I have received the correct Bayer strips which I intend to use and have asked
          Andrew to return of the DME, since the correct ones are available.

          I have told my shippers that I do not want any DME products on my picking
          [station], as I will not send them out. I am concerned and need much more
          detailed information on the use of DME products.

                  155.   Defendant Sahily Paoline responded to Ms. Amin’s e-mail later that day,

   writing:

          Hi Masum,


                                                 -41-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 42 of 108 PageID: 3363



          I am really sorry about the confusion but as we expressed last week, we are
          currently unable to source any other One Touch product. I wish there was another
          option, but none exists currently. As we discussed, our team is working hard on
          direct manufacturer contracts but again, there is no definitive timeline as we are in
          lengthy negotiations with several manufacturers including Life Scan. . . .

   As with Paoline’s response to Chad Gubler, her e-mail to Ms. Amin intentionally misrepresented

   Alliance’s fraudulent practices as mere matters of temporary problems with product sourcing.

   Further, her representation that Alliance was engaged in negotiations with LifeScan was untrue.

                  156.    Like Mr. Gubler, Ms. Amin was not fooled. She responded to Defendant

   Paoline’s misleading e-mail that same day: “Where do pharmacists stand on a liability

   standpoint? Every box that goes out has my name on it. How do other dispensing pharmacist[s]

   feel about this?”

                  157.    The next day, Defendant Paoline forwarded Ms. Amin’s e-mail to Amy

   McMurtry and wrote, “How in the heck do I answer this?? Ughhh” McMurtry suggested: “Most

   of the liability falls on the insurance billing and purchasing side, so maybe we try to find a way

   to emphasize that the patient is getting the right product, the package is just a package.”

   McMurtry was correct that “liability falls on the insurance billing . . . side” because Alliance was

   committing insurance fraud.

                  158.    On April 9, 2014, Defendant Paoline responded to Ms. Amin’s question

   about pharmacists’ liability. Once again, she side-stepped Ms. Amin’s question and made the

   irrelevant and non-responsive point that DME Strips were functionally the same as Retail Strips:

          Hi Masum,

          I understand and appreciate your concern, I had the same question when I was a
          pharmacist at Everest [an Alliance-owned pharmacy]. The patient is provided
          exactly the same product made by the same manufacturer, we are not providing
          the patient an inferior product. Manufacturers currently try to control supply of
          product and earmark these products for specific delivery channels. We are
          working hard on contracts with manufacturers.

          Steve and I have had similar conversations with other pharmacists and after

                                                   -42-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 43 of 108 PageID: 3364



            reviewing the background and explaining the company plan to remedy the
            situation, they have been on board. I hope this helps you feel more comfortable
            with the situation. If you still feel uneasy perhaps you, Amy and I can set up a
            meeting to discuss further and discuss next steps. Just so we understand the
            landscape, are shipments being held from getting to our patients?

                   159.    On April 10, 2014—the day after receiving Paoline’s diversionary e-

   mail—Ms. Amin responded that she wanted to set up a conference call. Later that day, Paoline

   wrote to McMurtry that she was “thinking ahead on a possible change in PIC” at the Peterson

   Pharmacy – i.e., thinking about replacing the problematic Ms. Amin. In response, McMurtry

   wrote:

            I had a very honest and open discussion with Masum today, very similar to the
            discussion Steve [Hadlock] had with me when it came to this point. It ended with
            her spending today/tonight thinking over some things I said and if she makes a
            decision that she is not on board, that we would work with her to find a new
            position elsewhere. I think it went well, and didn’t really know what else to say
            anymore, besides to be very honest and if she’s not ok with it, I understand but it
            is what it is, and until we get the MFG [manufacturer] contracts in place it won’t
            change. She would like to still set up a call with us tomorrow. The main
            concerns she had was that DME product is only for Medicare/Medicaid
            billing and she thinks we are committing insurance billing fraud. . . .

   (emphasis added).

                   160.    Ms. Amin was still in place two years later, when ESI conducted its

   investigation of multiple Alliance pharmacies, including the Peterson Pharmacy. Prompted by

   inquiries from ESI, Ms. Amin reviewed the invoices Peterson Pharmacy had received from Alta

   Distributors and noticed that the invoices reflected the NDC for Retail Strips even though Alta

   Distributors had provided Peterson Pharmacy with DME Strips. In a June 13, 2016 e-mail to

   Alliance employees Amanda Haynie and Lyndsey Oltmans, with the subject line “Express

   investigation,” Amin wrote:

            After getting a little overview of this . . . investigation I wanted to be more
            thorough in our PO and inventory process and I have come across a few concerns.

            As you can see the NDC numbers we are receiv[ing] and what is on the Invoice
            do not match. The product received does not match the ACCU50 and ULT50

                                                   -43-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 44 of 108 PageID: 3365



          billing NDC #s. How are we to proceed to correct this? . . .

                 161.    Lyndsey Oltmans immediately forwarded Amin’s e-mail to Amy

   McMurtry, writing:

          Amy, it appears Masum is back [from maternity leave] and has lots of questions.
          Mostly regarding NDC and product as you can see below. Do you suggest
          Amanda has the NDC and different channels discussion? Or do you think we
          should set up a call with legal? I’m not sure how well the NDC discussion will go
          over with Masum.

   McMurtry, in turn, forwarded Amin’s e-mail to Defendant Paoline, writing:

          Masum is back from maternity leave and after reading the letter from ESI
          regarding NDC she has some questions/concerns over the NDC’s on shipments
          and invoices not aligning. . . . Knowing Masum, I feel like she may respond
          better to legal having this discussion with her, but before I scheduled a call I was
          hoping to get your opinion. Thoughts?

   Paoline responded: “Totally agree, we should enlist Legal from the get go.”

                 162.    As is evident from the ensuing communications, McMurtry and Paoline

   decided to “enlist Legal” not because was a legitimate answer to Ms. Amin’s concerns but

   because they hoped that Alliance’s counsel, Defendant Grant, would be more effective at fending

   off Ms. Amin’s questions with obfuscations than Paoline had been when Amin first raised them

   in 2014.

                 163.    On June 14, 2016, McMurtry e-mailed Defendant Grant to request his help

   with addressing “Peterson PIC NDC concerns.” Grant agreed to conduct a conference call with

   Ms. Amin, and she memorialized the substance of the call in a June 16, 2016 email to Grant and

   others with the subject line “Call Follow up Regarding Product selection and dispensing”:

          I wanted to recap what we discussed in hopes to make sure I understand
          everything correctly.

          -FDA intention of the use of NDC # is to identify product- that’s all

          -Manufacturers have taken the slightly altered NDC # as a means to channel
          product in different distributions, resulting in increased rebates and profits etc



                                                 -44-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 45 of 108 PageID: 3366



          -a secondary market is used to purchase discounted DTS [diabetic test strips] so
          business plan can be sustainable

          -Alta distributors do not recognize different manufacture NDC#s, so they send
          product all under one retail item #/NDC#

          -As a company, Alliance Health, does not differentiate between the retail
          packaging and manufacturers alternative packaging. Ex: “mail order only” or
          “Institutional use only”

          -Since the company does not differentiate in the manufacture, the billing concerns
          are contractual concerns and not a regulatory matter

          -according to FWA and medicare-d billing, based on the FDA intention of the use
          of an NDC, billing of medicare with the retail NDC, and dispensing any of the
          manufactures packaging is acceptable

          ...

          As dispensing pharmacists we are billing PBMs, including medicare-d, for
          retail NDC# which is linked to a specific reimbursement rate, while we may
          be sending out a differently packaged product. Regardless of the integrity of
          the product and the use of FDA’s definition of an NDC#, the reimbursement rates
          are established by PMBs [sic] and they are linking that rate to the different NDC #
          numbers on the manufacturers packaging.

          David to be clear, as per company belief of no product differentiation, the
          pharmacist is to knowing[ly] bill retail NDC# and send out alternatively
          packaged product?

          Thank you for the detailed information on the call and the legal clarifications
          provided. As the dispensing pharmacist[], I want to be certain that I am
          understanding of the situation in a legal manner and keeping Peterson Pharmacy
          compliant.

          I appreciate your counsel.

   (emphasis added).

                  164.   Ms. Amin’s June 16, 2016 is remarkable in that it memorializes Defendant

   Grant—Alliance’s general counsel—(i) acknowledging to an employee of an Alliance pharmacy

   that Alliance was systematically committing insurance fraud and (ii) trying to persuade the

   employee that the fraud was reasonable and legal. As Ms. Amin indicated at the end of her

   email, she did not buy Grant’s song-and-dance and asked Grant to clearly confirm that his



                                                 -45-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 46 of 108 PageID: 3367



   direction was that “the pharmacist is to knowing[ly] bill retail NDC# and send out alternatively

   packaged product?”

                   165.   A few hours after Ms. Amin sent her e-mail, Amy McMurtry forwarded it

   to Defendant Sahily Paoline, writing: “Well she nailed it below……I’m assuming this is her

   attempt to receive David[ Grant’s] buyoff . . . .” Paoline responded: “She sure did! . . .” and

   later in the same email chain Paoline—having obviously discussed Ms. Amin’s email with

   Grant—told McMurtry that Grant was “very apprehensive to respond. He said this would be

   Exhibit A [in a lawsuit].” (emphasis added) In response, McMurtry wrote, “LOL. I have no

   doubt it would be. I would be unwilling to respond too!”

                   166.   Later on June 16, 2016, Defendant Grant sent the following reply to Ms.

   Amin’s email:

          Masum,

          Here are the links that I mentioned:

          http://www.fda.gov.Drugs/DrugSfety/ucm17449.htm
          http://www.fda.gov.Drugs/DevelopmentApprovalProcess/UCM070829

          On the first link, see the third paragraph discussing the benefits of the secondary market,
          i.e. sales from one wholesaler to another.

   Notably, Grant did not dispute Ms. Amin’s account of their phone call, nor did he respond to her

   request for confirmation that Alliance’s pharmacists should claim reimbursement from PBMs for

   Retail Strips while dispensing DME Strips.

                   167.   Noticing that Grant had avoided her question, Ms. Amin posed it again in

   an email later that same day, writing “To the original question, as per company belief of no

   product differentiation, the pharmacist is to knowingly bill retail NDC# and send out

   alternatively packaged product?”

                   168.   Several days later, after Ms. Amin made clear that she would refuse to


                                                  -46-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 47 of 108 PageID: 3368



   dispense test strips to Peterson Pharmacy’s thousands of patients until her concerns were

   addressed, Defendant Grant sent her an email offering to provide her a written memorandum

   providing “guidance,” but only if she first signed a two-page confidentiality agreement that

   threatened damages and injunctive relief in the event of a breach.

                  169.   On information and belief, after consulting counsel, Ms. Amin declined to

   sign the confidentiality agreement Grant had demanded.

   Defendants Try to Stymie Plaintiff’s Investigation of the Fraud

                  170.   By June 2015, Plaintiff had begun to explore the possibility of some form

   of misconduct by Alliance. Plaintiff thus dispatched personnel to Utah to seek to interview

   former Alliance employees about the company’s business practices. In June 2015, at least two of

   these former Alliance employees notified Defendant Jeffrey Smith that they had been visited by

   such personnel; at least one notified Defendant Geoffrey Swindle of the same.

                  171.   On June 23, 2015, Jeffrey Smith e-mailed Alliance’s outside counsel and

   Defendant David Grant, writing:

          See text from Greg Heaps – previous VP of Marketing [for Alliance]:

          Hey Jeff. I just had an unusual visit at my home from a couple attorneys from NY
          regarding one touch product. They had a lot of questions about AH [Alliance
          Health] procurement and reimbursement practices. I told them that wasn’t my
          area of business and I wasn’t sure of the details. I also told them I was under a
          confidentiality agreement and couldn’t say much. Thought you should know.

                  172.   David Grant responded to Jeffrey Smith later that day:

          I just spoke with Greg and got more detail. . . . They began by asking about
          procurement and reimbursement practices. They then pulled out a sheet that was
          divided into three columns, and talked about different costs and reimbursements
          associated with the three columns (I would guess DME, mail order and retail),
          and suggested to the effect that some are billing for a different type of
          product. . . .

          It is apparent that they are probing the NDC issue and they are ignoring the fact
          that they are causing former employees to violate their contractual obligations.


                                                  -47-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 48 of 108 PageID: 3369



   Grant’s immediate understanding that the Plaintiff was probing “the NDC issue,” and his noting

   that to Jeffrey Smith, makes clear that both men were well familiar with Alliance’s ongoing

   adjudication fraud.

                  173.    The day after learning of Plaintiff’s efforts, Defendants sought to block

   them by filing suit against Plaintiff and its outside counsel in Utah state court, seeking an

   injunction to prevent Plaintiff’s personnel from questioning former Alliance employees on

   Defendants’ fraudulent enterprise. The suit was later withdrawn.

                  174.    The following day, June 25, 2015, after receiving an email from Plaintiff’s

   counsel, Alliance’s outside counsel wrote to Defendants Jeffrey Smith, Justin Leavitt, and David

   Grant: “Well—see below. Looks like we’ve fleshed out the issue. It’s the billing issue you’ve

   discussed with us. . . .” Responding to that e-mail, Justin Leavitt wrote to David Grant on June

   25, 2015: “What are your thoughts?” Grant replied:

          I had a long call with [outside counsel]. He seemed to agree with my assessment
          that the risk is a civil risk. The real issue is the means of determining damages of
          [LifeScan], and the ability to pierce the veil. The email does nothing more than
          confirm what we already suspected, and validates our filing of the lawsuit.

                  175.    Grant’s e-mail shows that the Alliance Defendants believed that “the real

   issue” was their personal liability for Plaintiff’s damages—not whether they had in fact engaged

   in fraudulent adjudication, which was a given.

   Defendants’ Fraudulent Scheme Is Collapsed by Express Scripts and the FBI

                  176.    As it turned out, the shift to the 10% PIC model in 2016 was too little too

   late. In May 2016, ESI retroactively rejected insurance claims for approximately 30,000 of

   Alliance’s patients and hundreds of thousands of LifeScan Retail Strips. In letters sent to certain

   of the Alliance pharmacies, ESI stated that it had conducted an investigation “to validate that

   Provider had purchased sufficient [LifeScan Retail Strips] to support the claims it had billed to

   Express Scripts during the investigative date range.” The letters further stated that, in response

                                                    -48-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 49 of 108 PageID: 3370



   to the investigation, the Alliance-affiliated pharmacies had been unable to supply evidence to

   demonstrate that they had purchased the Retail Strips for which they had claimed reimbursement

   from ESI. Noting that the Alliance-affiliated pharmacies’ failure in this regard raised serious

   questions concerning whether they had been “purposely dispensing a ‘not for retail sale’ product

   and billing payors using more expensive retail NDCs,” as well as questions concerning the

   “authenticity” of the invoices the Alliance pharmacies had proffered, ESI advised that it would

   chargeback millions in reimbursement payments previously made to the Alliance pharmacies.

   This action by ESI caused Alliance to suffer a loss of almost $5.5 million in the third quarter of

   2016.

                  177.    As a result of its deteriorating financial condition, Alliance defaulted on its

   loan from Zions Bank in or around December 2016.

                  178.    On or about February 23, 2017, the Federal Bureau of Investigation and

   U.S. Postal Inspection Service executed search warrants at Alliance’s headquarters and

   warehouses as part of an investigation into potential criminal wrongdoing by Alliance. The FBI

   also seized bank accounts at Zions Bank of Alliance and its affiliates and issued damming

   warrants to seize incoming receivables.

                  179.    On April 9, 2017, unable to access cash held in its own bank accounts due

   to an asset freeze, under increasing governmental and commercial scrutiny for its fraud, Alliance

   and a number of its affiliates and subsidiaries, including many of the Alliance-affiliated

   pharmacies, filed voluntary petitions for relief under Chapter 11 of Title 11 of the United States

   Code in the United States Bankruptcy Court for the Southern District of Texas.

                  180.    Within weeks after the commencement of the bankruptcy case, Defendant

   Jeffrey Smith was fired by the Board and replaced by an interim CEO. Just a few weeks after

   that, the Bankruptcy Court entered an order replacing Alliance’s management altogether and


                                                   -49-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 50 of 108 PageID: 3371



   appointing a Chapter 11 Trustee to manage all aspects of the business.

                  181.    The full extent of this fraud remains unknown. At a minimum, the

   Alliance Pharmacies submitted more than one million fraudulent insurance claims and caused

   LifeScan to suffer tens of millions of dollars in losses. On information and belief, the

   Department of Justice’s criminal investigation is ongoing.

   The Officer Defendants’ Knowledge of, Participation in, and Authorization of the Fraud

                  182.    During her August 23, 2018 deposition, Amy McMurtry, a former

   Director of Pharmacy Operations for Alliance, agreed that “the fact that Alliance billed for one

   type of product but delivered another version of the product was well-known within Alliance,”

   that it “was something that all of the senior managers . . . [a]nd a lot of the employees” knew

   about. McMurtry added that the practice of false adjudication “was openly discussed” within

   Alliance. When asked at her deposition, “Is there any senior people at Alliance, to your

   knowledge, who didn’t know about the practice?” McMurtry answered, “not that I’m aware of,

   no.”

                  183.    Consistent with McMurtry’s recollection, each of the Officer Defendants

   actively participated in and/or conspired to perpetrate Alliance’s adjudication fraud.

          Jeffrey Smith

                  184.    As the former CEO of Alliance Health—and its predecessor corporations,

   Medsource Rx Pharmacy, and Ingram Medical—Defendant Jeffrey Smith was driving force

   behind Alliance’s fraudulent practices from the beginning.

                  185.    When Smith purchased Alliance’s predecessor corporation in 2007, that

   company was a pharmaceutical wholesaler. But in 2011, Jeffrey Smith oversaw the transition of

   his wholesale business into the “purchasing arm” of Medsource Rx Pharmacy, LLC—a sister

   company created by Smith for the purpose of selling diabetic test strips directly to patients. In a


                                                   -50-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 51 of 108 PageID: 3372



   February 28, 2017 e-mail to David Grant prompted by service of the Complaint in this action,

   Justin Leavitt recalled that Jeffrey Smith “work[ed] closely” with pharmacists Ric Sykes and

   Paul Dunn during the creation of the Medsource Rx Pharmacy “to develop the pharmacy’s

   practices”—namely, the practice of false adjudication.

                  186.   In addition to developing his companies’ fraudulent billing practices,

   Jeffrey Smith was directly involved in sourcing the DME Strips that his pharmacies would

   falsely adjudicate under the retail pharmacy benefit. In a December 2011 memorandum, an

   investor in Medsource Rx Pharmacy wrote that its due diligence had revealed that “Jeff Smith,

   CEO, spends most of his operational focus around sourcing” diabetic test strips. Jose Vargas,

   Alliance’s Director of Procurement, likewise testified that it was Jeffrey Smith who directed him

   to purchase DME Strips, not Retail Strips, to be sold and reimbursed as Retail Strips.

                  187.   Jeffrey Smith also designed Alliance’s network of affiliated pharmacies

   for the purpose of executing Alliance’s fraud, and he knew and approved of Alliance’s use of

   misleading invoices to prevent PBM auditors and others from uncovering the fraud.

                  188.   Jeffrey Smith was acutely aware of the source of his company’s profits

   and the risks associated with its practices. In an April 22, 2014 e-mail, Smith wrote:

          I think we basically have two diversification problems from where we derive our
          profits and revenue for the company.

              1. Product Risk (most of our profit and revenue from diabetic testing
                 supplies which have NDC and supply issues)

              2. Payor Risk (most of our business is from two payers and we have PBM
                 risks with Mail order risks)

   As noted throughout this Complaint, Jeffrey Smith and other Alliance employees used “the NDC

   issue” as a euphemism for the adjudication of non-Retail Strips using the NDC for Retail Strips.

                  189.   As alleged above, Jeffrey Smith’s reaction to learning of Plaintiff’s June

   2015 inquiries, and his communications with David Grant about the same, also evidences his


                                                  -51-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 52 of 108 PageID: 3373



   awareness and participation in Alliance’s fraud.

                   190.    Jeffrey Smith’s reaction to Plaintiff’s inquiries was further memorialized

   by Geoffrey Swindle in Swindle’s personal notebook:

               In a note dated June 23, 2015, Swindle wrote: “I spoke to Jeff [Smith] in my office
                today. I learned last night that J&J has sent a team of lawyers to ex-AH employees
                homes to ask questions about product sourcing. I brought this up with Jeff and I
                expressed my concern. He responded by telling me that he is taking care of it. He
                told me this isn’t the first time and told me not to worry.” (emphasis added).

               In a note dated June 25, 2015, Swindle wrote: “I spoke with David [Grant] today as I
                asked him to come meet with me regarding the recent news on J&J. I expressed my
                personal concerns on the matter . . . . He returned to my office about 30 min later to
                express his concern of why Jeff [Smith] hasn’t made this a bigger priority.”

               In a note dated September 9, 2015, Swindle wrote that during an Alliance executive
                management meeting, he raised the “2nd Product Issue,” and Sahily Paoline and
                Justin Leavitt “pointed out no sense in discussing as Jeff [Smith] will be only one to
                make decision.”

               In a note dated October 20, 2015, Swindle wrote: “I received a phone call from
                Kevin Plumb today. I missed it so I called him back. He said that he had received
                word . . . that I resigned. I confirmed this. He told me that he thought it was a matter
                of time. He spoke of the concerns with the NDC billing practices. I told him that
                that was one of the reasons I left. I had concerns of business practices and that Jeff
                Smith had no real intention to fix them.” (emphasis added).

                   191.    On October 26, 2015, David Goldsmith, Alliance’s Vice President of

   Corporate Strategy and Business Development, e-mailed his resignation to Jeffrey Smith, Blaine

   Smith, and David Grant. Addressing his e-resignation directly to Jeffrey Smith, Goldsmith

   wrote:

            Dear Jeff,

            I appreciated the chance to sit down with you and David Grant on Friday to lay
            out my concerns regarding our business practices as it relates to the pharmacy
            fulfillment strategy I have been tasked to execute. As I shared with you two
            weeks ago after returning from the NCPA conference, I have had growing
            concerns about the propriety and sustainability of these practices, especially with
            respect to NDC coding of secondary product for reimbursement purposes and our
            copay collections. As I explained to you on Friday, I have been wrestling with
            how to reconcile my current understanding of these practices with the need to
            protect my professional reputation.

                                                    -52-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 53 of 108 PageID: 3374



          After speaking with you and David about these concerns, I spent the better part of
          this weekend doing additional due diligence. I consulted with my employment
          attorney and conferred with two people I know professionally – one with deep
          expertise in health law and the other in civil litigation. These conversations only
          heightened my concerns and made it clear that it is untenable for me to continue
          my employment with Alliance Health. Doing so places my career, my
          professional reputation, and my livelihood in clear jeopardy. That risk would be
          only greater given my responsibility for executing a pharmacy fulfillment
          strategy specifically designed to perpetuate business practices that are
          without question unethical, and quite possibly illegal. You also expressed
          your concerns on Friday when you said you are not comfortable with the
          “morality” of our practices but view them as necessary, at least for the
          foreseeable future.

          When I rejoined Alliance Health in January, I did so with a great deal of
          enthusiasm. I was excited about the future of the company and optimistic I could
          play a significant role in its success. In hindsight, had I known last December
          what I know today about the company’s business practices, I can say
          unequivocally that I would not have accepted my offer of employment. Beyond
          the risk to my professional reputation, I simply cannot work in an environment so
          ripe for regulatory and legal scrutiny one in which the risk of civil, and potentially
          more serious penalties, appears quite significant.

          You told me on Friday that if I’m not comfortable in this environment I should
          move on. After considerable thought and due diligence, I feel compelled to do so,
          effective immediately. I believe these circumstances amount to a constructive
          discharge, and as such, expect Alliance Health to honor the severance terms
          outlined in my offer of employment. If for any reason you don’t agree, please let
          me know and I will have my attorney . . . follow up directly with David Grant.

          Respectfully,

          David

          (emphasis added).

                  192.    Goldsmith later testified that Jeffrey Smith “was concerned about what he

   described as the morality of the practice” of false adjudication, but that “[h]e said . . . his job was

   to increase the revenue of the company and that this business model ensured that that would

   happen.” Goldsmith similarly testified: “what Jeff Smith said to me was, in essence, it was his

   job to continue to increase revenue for the company and that he would do what it took to do

   that,” and that Smith “said that on the heels of saying he felt these practices were a concern from



                                                    -53-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 54 of 108 PageID: 3375



   a moral standpoint.” Goldsmith recalled telling Jeffrey Smith that Alliance’s practice of false

   adjudication “was tantamount to fraud, and I had two attorneys who I had spoken to informally

   reinforce that for me.”

                  193.       In sworn testimony given in open court on November 7, 2017 in

   connection with Alliance’s bankruptcy proceeding, Alliance’s Chief Financial Officer Scott

   Klossner testified that Jeffrey Smith made the decision to continue committing insurance fraud

   even after other executives and board members raised objections.

          Steven Hadlock

                  194.       As Alliance’s Director of Pharmacy Operations, Defendant Steven

   Hadlock knew of and implemented the complex scheme to build a network of pharmacies to

   execute Alliance’s fraudulent scheme and conceal it from PBMs, Pharmacy Plans, and test strip

   manufacturers such as LifeScan. In his pharmacy operations role, Hadlock was aware that the

   insurance billing systems developed by Alliance and provided to Alliance-affiliated pharmacies

   only permitted pharmacies to submit insurance claims for Retail Strips, not DME Strips, despite

   the fact that the pharmacies distributed DME Strips to patients.

                  195.       When Alliance pharmacy technician Chad Gubler discovered Alliance’s

   fraudulent adjudication practices and raised his concerns internally, Hadlock moved swiftly to

   contain the fallout. In a February 13, 2014 e-mail to Sahily Paoline, Hadlock wrote that he spoke

   with Gubler to “explain the situation regarding NDC variations with the strips,” and “also said he

   is not to further this conversation with others unless it is with either me or you.”

                  196.       Hadlock was serious about enforcing a code of silence at Alliance. On

   March 5, 2014, Hadlock e-mailed Gubler:

          Chad,

          It has come to my attention that there may or may not have been a cancellation of
          an insurance at a site.

                                                    -54-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 55 of 108 PageID: 3376



          It has also been mentioned that you are talking about this with other technicians.

          When we spoke several days ago, I asked you not to talk about items like this. I
          requested that you come and speak to me or [Sahily Paoline] if anything like this
          would occur and not speak to members of any team.

          I need to hear from you as to what the issue is and why you would speak to others
          when you had agreed not to.

                  197.    On March 13, 2014—only a few days after his stern e-mail to Chad

   Gubler—Hadlock circulated a calendar invite to Sahily Paoline, David Grant, and others to have

   a “[c]onversation on the challenge of multiple NDCs for like products and pharmacist’s

   liability.” The “challenge” Hadlock referenced was how to continue Alliance’s adjudication

   fraud in light of pharmacists’ concerns about incurring liability for it. Hadlock’s desire to hold

   this meeting proved prescient: within the next few weeks, pharmacists Shonela Jalaluddin and

   Masum Amin both expressed concern about their liability for dispensing DME Strips and filing

   insurance claims for Retail Strips.

                  198.    Shonela Jalaluddin was the Pharmacist in Charge at the Alliance-affiliated

   Cure Pharmacy in Pennsylvania. On March 19, 2014, Hadlock e-mailed Sahily Paoline:

          Si,

          Andrew Jenkins came to me and said they needed to ship an order to Cure. They
          are [in] need of stock and he wanted to know if he could ship the One Touch that
          we have to be used in fulfillment. He can’t ship if we don’t have her approval.

          This forced me to talk with Shonela about the issue of NDCs. I explained to her
          the problem of not having enough “retail One Touch” to supply our needs at the
          moment.

          I told her of our moving forward with direct buying, but I couldn’t give her a date
          as to this resolution.

          I suggested that she use what she has but that I couldn’t force her to do so. So
          will not ship the DME strips out in place of the retail strips. She had a ‘friend’
          who came in some time ago, saw the product we were using and told her it was a
          felony to substitute the products. She will not put her license in jeopardy.

          ...


                                                   -55-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 56 of 108 PageID: 3377



   As discussed above, Hadlock was aware that Alliance’s adjudication fraud had nothing to do

   “not having enough ‘retail One Touch’ to supply our needs.”

                  199.   Hadlock recommended to Paoline that she make the same

   misrepresentation to other concerned Pharmacists. On March 31, 2014, Sahily Paoline e-mailed

   Hadlock seeking his advice on how to address the concerns of Masum Amin, the Pharmacist in

   Charge of the Alliance-affiliated Peterson Pharmacy in New Jersey. Hadlock responded that

   Paoline should intentionally confuse “the NDC issue” with product sourcing problems and tell

   Amin that “[t]he DME packaging is a short fix until we can get more product.” Hadlock added:

   “I only give [pharmacists] information that they ask for and only give them more if required.”

   Hadlock added that he had given this same explanation to other concerned Alliance pharmacists.

          Sahily Paoline

                  200.   Defendant Sahily Paoline, as Alliance’s Chief Pharmacy Officer, knew of

   and implemented the complex scheme to build a network of pharmacies to execute Alliance’s

   fraudulent scheme and conceal it from PBMs, Pharmacy Plans, and test strip manufacturers such

   as LifeScan. In her pharmacy operations role, Paoline was aware that the insurance billing

   systems developed by Alliance and provided to Alliance Pharmacies only permitted pharmacies

   to submit insurance claims for Retail Strips, not DME Strips, despite the fact that the pharmacies

   distributed DME Strips to patients.

                  201.   David Goldsmith testified that Paoline was one of the persons to whom he

   expressed concern about Alliance’s practice of “delivering one product but billing for another”

   before he resigned.

                  202.   Paoline also participated in discussions around submitting doctored or

   misleading invoices to PBMs in response to audits. Similarly, Paoline was involved in

   discussions concerning Alliance’s response to the surprise inspection of the Hawkins Pharmacy


                                                  -56-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 57 of 108 PageID: 3378



   by Mississippi Board of Pharmacy inspectors—namely, shifting patients out of Hawkins and

   ordering a small number of retail strips for the pharmacy to disingenuously display when

   inspectors returned.

                   203.    Paoline’s efforts to further Defendants’ fraudulent practices are also

   demonstrated by the lead role she played in dealing with pharmacists and technicians who

   refused to participate. For example, when Alliance pharmacy technician Chad Gubler e-mailed

   Paoline directly with his concerns about Alliance’s fraudulent billing practices, Paoline

   intentionally attempted to divert attention from Gubler’s real concerns. Paoline also lead the

   effort to rein in Masum Amin, the PIC of the Alliance-affiliated Peterson Pharmacy in New

   Jersey.

                   204.    Both Masum Amin and Peterson Pharmacy owner Dow Jones testified at

   their depositions that Sahily Paoline personally signed off on DME Strips being adjudicated as

   retail product from the Peterson Pharmacy in New Jersey. When asked during his April 25, 2018

   deposition whether Paoline “encouraged Masum Amin to continue” dispensing DME packaged

   products while billing for retail strips, Dow Jones answered, “That’s correct.”

                   205.    On information and belief, Paoline attended an Alliance management

   meeting in August 2014 at which Alliance’s practice of engaging in fraudulent adjudication was

   discussed.

             David Grant

                   206.    As Alliance’s General Counsel, it was David Grant’s responsibility to

   ensure that Alliance was operating within the bounds of the law. Grant abandoned that

   responsibility almost immediately after joining Alliance and, instead of working to keep Alliance

   compliant, worked to implement and maintain Alliance’s fraudulent scheme.

                   207.    Grant participated in efforts to deceive PBMs about the fact that Alliance


                                                   -57-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 58 of 108 PageID: 3379



   was dispensing DME Strips purchased on the secondary market instead of Retail Strips

   purchased from authorized distributors by, for example, submitting doctored or misleading

   invoices in response to PBM audits and/or sending retail product to pharmacies to deceive on-

   site inspectors.

                      208.   Grant also acted within Alliance to facilitate the continuation of its fraud.

   Only two months after he joined Alliance, Grant participated in a March 13, 2014 meeting with

   Hadlock and Paoline to discuss “the challenge of multiple NDCs for like products and

   pharmacist’s liability.” As is evident from the allegations above, the aim of that meeting was not

   to help pharmacists avoid liability by acting within the law; the goal was to find methods to

   persuade pharmacists to continue to engage in fraud.

                      209.   Grant acted as Alliance’s final line of defense when pharmacists or

   Alliance employees raised concerns about Alliance’s business practices. For example, when

   Masum Amin noticed discrepancies in the NDCs on invoices her pharmacy had received from

   Alliance’s subsidiary wholesaler, Grant conducted a conference call with Amin during which he

   explained Alliance’s adjudication fraud and attempted to convince Amin to participate. When

   Amin sought Grant’s written confirmation that she was expected to commit fraud, Grant refused

   because he was concerned that written confirmation would become “Exhibit A.”

                      210.   When asked at her deposition whether Grant “encouraged [her] to send out

   DME Strips and bill for Retail Strips,” Amin responded:

           I took it as encouragement. He was very adamant on just telling me that it’s not a
           pharmacy issue, that I’m not giving somebody the wrong product, it’s a
           contractural [sic] issue. It was – that was, like, the only thing that he had on
           repeat, despite my concerns not being that I’m giving somebody the wrong
           product.

                      211.   As detailed above, Grant’s response to learning that Plaintiff was probing

   Alliance in June 2015 confirms he had previously known of the fraud and failed to stop it. In


                                                      -58-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 59 of 108 PageID: 3380



   fact, his response to Plaintiff’s inquiries was not to try to stop the fraud but, rather, to try to stop

   the inquiries.

                    212.   Grant also authored a November 4, 2015 memorandum to Alliance’s

   Board of Directors about the “NDC Issue.” In that memorandum, attached hereto as Exhibit A

   (with apologies to Grant for not abiding by his prediction), Grant described the company’s

   practice of falsely adjudicating DME Strips purchased on the gray market as Retail Strips. He

   noted as a “fact” that “the Company has purchased diabetic testing supplies packaged by

   [LifeScan] for various distribution channels and regardless of the packaging (with the NDC code

   affixed), the pharmacies have dispensed the supplies and billed them as if they were packaged

   for retail distribution.” He also wrote that Alliance “takes the same approach with diabetic test

   strips manufactured by the other major manufacturers.”

                    213.   In that same memorandum, Grant also acknowledged that Alliance’s

   profitability was the result of its adjudication fraud. “[E]liminating reliance on the secondary

   market,” he wrote,

           will be extremely difficult if not impossible for so long as the Company-owned
           and managed pharmacies dispense those supplies. The pricing for diabetic testing
           supplies for the major manufacturers from their primary distribution channels are
           such that diabetic testing supplies would be a loss leader. The only means of
           eliminating reliance on the secondary market for diabetic testing supplies while
           providing the level of service currently provided by the Company would require
           direct purchasing contracts with the major manufacturers without significant
           exclusions (which the Company has been unable to obtain), or to accept losses on
           each fill of a prescription for diabetic testing supplies from the major
           manufacturers, or to discontinue dispensing diabetic testing supplies from the
           major manufacturers, thus eliminating the ability to service a major portion of the
           market. None of these options is feasibly available in the short term. In the
           medium term, the business decision will be based on the perceived risk of further
           contract loss and/or chargebacks from the PBMs or threat of litigation from the
           manufacturers versus the lost revenues resulting from the chosen course of action.

                    214.   The diabetic testing strips available for purchase on the gray market were

   overwhelmingly strips packaged for sale to DME Plans, because the lower wholesale price


                                                     -59-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 60 of 108 PageID: 3381



   manufacturers charged for such strips, relative to strips packaged for retail sale, enabled diverters

   to make a profit when reselling them (in violation of their contractual obligations). With this

   context, Grant’s memo can be clearly read to say that Alliance’s profitability depended upon its

   ability to continue selling DME Strips to its retail customers, which is necessarily adjudication

   fraud. Going forward, Grant advised the Board, Alliance was faced with the choice of

   continuing to accept the risks of adjudication fraud—PBM cancellations and lawsuits by test

   strip manufacturers—or foregoing profitability.

          Justin Leavitt

                  215.     Defendant Justin Leavitt, as former Chief Financial Officer of Alliance,

   also knew of and provided substantial assistance for the fraud.

                  216.     Leavitt participated in decisions to respond to PBM audits with doctored

   or misleading invoices and to supply Alliance pharmacies with small amounts of retail product to

   display in the event of an on-site audit.

                  217.     As discussed below, Alliance obtained investments and credit refinancing

   from Zions Bank, Mercato Partners, and Pritzker Group by disclosing its fraud and then signing

   agreements explicitly acknowledging the fraud. Leavitt was intimately involved in drafting

   those disclosures and negotiating those agreements.

                  218.     On information and belief, Leavitt attended an Alliance management

   meeting in August 2014 at which Alliance’s practice of engaging in fraudulent adjudication was

   discussed.

                  219.     As with Defendants’ Smith and Grant, Leavitt’s response to learning that

   Plaintiff was probing Alliance in June 2015 confirmed he was previously aware of it. In emails

   written by Leavitt at that time, he offers several rationalizations for the massive billing fraud—

   including that other pharmacies purportedly did the same thing and that patients were not put at


                                                   -60-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 61 of 108 PageID: 3382



   risk. At no point, however, did he deny that the practice was occurring or that he was aware of

   it. Ironically, when Leavitt resigned from Alliance in 2016, he told the consultant hired to find

   his replacement that he did not “feel prepared to navigate the legal challenges that he sees

   coming forward.”

          Blaine Smith

                  220.    Blaine Smith, Alliance’s Chief Revenue Officer, was well aware that

   fraudulent adjudication was Alliance’s “foundational practice.” For example, in a February 1,

   2015 e-mail to Sahily Paoline, Smith noted that Alliance was not disputing PBM chargebacks

   based on Alliance’s failure to collect co-pays because it “didn’t want to expose the potential of

   revealing the NDC issue.” As with the rest of Alliance’s executives, Blaine Smith used “the

   NDC issue” as shorthand for fraudulent adjudication of DME Strips as Retail Strips.

                  221.    Blaine Smith also oversaw the expansion of Alliance’s pharmacy network,

   which David Goldsmith correctly observed was “specifically designed to perpetuate” Alliance’s

   practice of fraudulent adjudication. Further, because Smith was responsible for Alliance’s

   “pharmacy fulfillment strategy,” he was continually apprised of the mounting accusations that

   Alliance’s reimbursement practices constituted fraud. And when inspectors from Mississippi’s

   Board of Pharmacy later conducted a surprise inspection of the Alliance-affiliated Hawkins

   pharmacy seeking information on adjudication fraud, David Grant forwarded Blaine Smith his

   recommended strategy: provide as little information as possible to both inspectors and

   Alliance’s own pharmacists.

                  222.    On information and belief, Blaine Smith attended an Alliance management

   meeting in August 2014 at which Alliance’s practice of engaging in fraudulent adjudication was

   discussed.

                  223.    Blaine Smith was also copied on emails sent by Defendants Grant and


                                                  -61-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 62 of 108 PageID: 3383



   Leavitt concerning Alliance’s response to Plaintiff’s 2015 inquiries into Alliance, which

   acknowledged Alliance’s practice of billing DME Strips as Retail Strips.

                   224.    Blaine Smith was also on Alliance’s Board of Directors and, therefore,

   received David Grant’s above-described memorandum detailing Alliance’s adjudication fraud

   and its crucial role in Alliance’s profitability.

           Geoffrey Swindle

                   225.    Defendant Geoffrey Swindle was the founder and President of Alliance

   Health Networks (“AHN”), a digital marketing and patient lead vendor. In January 2014, AHN

   was acquired by Ingram Medical—the company whose “foundational practice” was fraudulent

   adjudication of diabetic test strips. After acquiring AHN, Ingram adopted the “Alliance” brand

   name and Swindle became Alliance’s Chief Strategy Officer.

                   226.    Even before Swindle’s company was acquired by and absorbed into

   Defendants’ fraudulent enterprise, Swindle was integral to keeping that enterprise afloat.

   Specifically, Swindle’s company sold leads for diabetic patients to Ingram Medical—leads

   specifically tailored to reduce the risks associated with Alliance’s business model. In an October

   15, 2012 e-mail to Jeffrey Smith (and later forwarded to Geoffrey Swindle), AHN proposed a

   lead vending/purchasing agreement between AHN and Ingram Medical. AHN wrote: “Below is

   a time line idea and potential pricing model. Nothing is set in stone here and much of the pricing

   is due to eliminating the Big 3 without increased demand for the big 3 elsewhere . . . .”

                   227.    The “Big 3” were the three largest PBMs: Express Scripts,

   CVS/Caremark, and Medco. Ingram wanted to avoid leads for patients whose insurance was

   processed through the “Big 3” because diversifying its payor base would reduce the risks of

   audits, chargebacks, and contract cancellations resulting from Alliance’s deceptive business

   practices.


                                                       -62-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 63 of 108 PageID: 3384



                   228.   Swindle was well aware that Ingram’s business practices involved

   significant risks and that leads management was a way of mitigating those risks. In fact, when

   Ingram began negotiations to acquire AHN in late 2013, Ingram’s primary reason for doing so

   were the “synergies” to be gained from AHN’s leads business. For example, On October 7,

   2013, Jeffrey Smith e-mailed Geoffrey Swindle (and copied, among others, Alison Wistner):

          Geoff:

          Alison and I talked. We are interested in pursuing the perspective [sic]
          opportunity; however, we will need some financial information ASAP. We are
          going to focus on the synergies of the Leads business. You and I discussed the
          synergies after the meeting. . . .

                   229.   Swindle’s pitch for why Ingram should acquire AHN had a slightly

   different focus. In a slide deck sent to Jeffrey Smith and Alison Wistner on October 8, 2013,

   Swindle wrote that acquiring AHN would allow Ingram to “Access Direct Relationships with

   Pharma Brands.” Swindle noted the “Risk to Ingram [of] not having direct buying relationships

   with big 4 brands,” which included the risk of “[l]imited supply in secondary market.” Swindle

   wrote that AHN had “several years of experience working with the big 4 pharma brands,” and

   that he was “[c]onfident we could establish direct relationships.” As an example of the benefits

   of such direct relationships, Swindle wrote: “Bayer: Proposed price at $33/box for retail

   product.”

                   230.   Swindle’s pitch thus reveals his knowledge of the numerous problematic

   aspects of Ingram’s business model. Swindle knew, for example, that Ingram was purchasing its

   diabetic test strips on the “secondary market”—itself a violation of PBM contracts. Swindle also

   was aware of the difference between “retail product” and non-retail product, and that it was

   important for Ingram to establish direct relationships with strip manufacturers like Bayer in order

   to secure a steady source of “retail product” at low prices. But because Ingram already had

   sources of cheap DME Strips, such relationships were valuable to Ingram only insofar as they

                                                  -63-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 64 of 108 PageID: 3385



   would allow Ingram to legitimately adjudicate sales of Retail Strips.

                    231.       As discussed below, the Contribution and Asset Purchase Agreement

   effecting Ingram’s acquisition of AHN contained a set of Purchaser Disclosure Schedules

   explicitly describing Ingram’s practice of fraudulent adjudication. Geoffrey Swindle negotiated

   and signed that Asset Purchase Agreement on behalf of AHN.

                    232.       After Ingram acquired AHN and Swindle became the Chief Strategy

   Officer of the new “Alliance,” he attended a management meeting at which false adjudication

   was discussed. On August 21, 2014, Alliance employee Chris Kennedy circulated a

   “Management Meeting Deck” to Alliance’s executive team, which included Geoffrey Swindle.

   Slide 12 of that deck was titled “Key Discussion Items,” and stated in part:

          Productive Paranoia Items

                    Audit Concerns/Challenges

                               NDC

                               Transfers

                    Partnership Opportunities to Mitigate Risk

                               Bayer/Walgreens

                    Protecting Our Core Business

   Slide 24 of that deck was titled “Productive Paranoia – Key Opportunities,” and stated in part:

          Need to Protect Our Core

          Bayer – Partially Addresses NDC Issue

          ...

          Walgreens – Addresses NDC and Audit Issues

   Additional slides in that deck discussed recent audits and contract terminations at Alliance

   Pharmacies, as well as chart listing the nine new pharmacies that Alliance was adding to its



                                                     -64-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 65 of 108 PageID: 3386



   “independent” pharmacy network.

                  233.     As noted throughout this Complaint, the “NDC Issue” was shorthand for

   the fact that Alliance Pharmacies were dispensing DME Strips while adjudicating claims for

   Retail Strips. Swindle thus was aware of “the NDC issue,” and that securing a source of Retail

   Strips through Bayer was intended to “Partially Address[] the NDC Issue,” as early as August

   2014.

                  234.     Swindle’s reaction to learning that Plaintiff was inquiring into Alliance’s

   misconduct also evidences his awareness of it. According to his personal notebook, Swindle first

   learned about Plaintiff’s inquiries on or about June 23, 2015. In an entry written that day

   Swindle wrote:

           I spoke to Jeff in my office today. I learned last night that J&J has sent a team of
           lawyers to ex-AH employees homes to ask questions about product sourcing. I
           brought this up with Jeff and I expressed my concern. . . .

                  235.     Swindle’s “concern,” however, was not with the fact that he was actively

   working to support a company’s whose “foundational practice” was fraud. In a note dated June

   25, 2015, Swindle wrote:

           I spoke with David [Grant] today as I asked him to come meet with me regarding
           the recent news on J&J. I express[ed] my personal concerns on the matter and
           asked him to better explain the risk profile. I also asked him if we as a company
           have received a legal opinion on the matter. He said no. I also asked him why in
           the past when I have asked about the risk profile both he and Jeff have said they
           believe it is low risk. . . .

   In addition to revealing that Swindle had spoken to both David Grant and Jeffrey Smith about

   Alliance’s false adjudication “in the past,” this note (and other notes in Swindle’s notebook)

   shows that Swindle’s primary concern was with the “risk profile” of that practice—not its

   legality or morality.

                  236.     David Goldsmith likewise recalled that before his resignation in October

   2015, Swindle was one of the persons to whom he expressed concerns with Alliance’s practice of

                                                   -65-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 66 of 108 PageID: 3387



   “putting in an NDC code different than the NDC on the box that was being given to the patient.”

                  237.    Geoff Swindle resigned from Alliance on October 19, 2015. Upon his

   departure, Swindle signed a release agreement forbidding him from discussing Alliance’s

   fraudulent practices. In exchange for his silence, Swindle received a severance package of six

   months’ worth of his $200,000 salary. Swindle’s release agreement also acknowledged his

   vested stock options; Swindle later exercised his Unit Option Agreement and sold his stock back

   to Alliance for $1,121,793.75. Swindle walked away from Alliance with over one million

   dollars knowing that the vast majority of that money came from fraud, and that he’d received

   that money in exchange for his promise to keep quiet.

   The Investor Defendants’ and Director Defendants’ Participation in and Authorization of
   the Fraud

                  238.    The Hughes Entities, Mercato Partners, and Pritzker Group each invested

   millions of dollars in Alliance. As a consequence, each had a representative on Alliance’s Board

   of Directors, and acting both directly and through those representatives, each participated in,

   provided substantial assistance to, and/or conspired to further Alliance’s fraud.

          The Hughes Entities

                  239.    The Hughes Entities acted primarily through Travis Hughes, who was on

   Alliance’s Board of Directors as their agent and representative from in and after 2012. Mr.

   Hughes is the Managing Director of Hughes & Company, which describes itself as a “growth-

   oriented private equity firm focused exclusively on the healthcare industry.” Hughes &

   Company’s public-facing website, www.hughes-co.com, still advertises Alliance as part of its

   investment portfolio, and Travis Hughes’ conducted business as a member of Alliance’s Board

   of Directors through an e-mail address with the @hughes-co.com domain.

                  240.    On information and belief, Hughes and Company has at all relevant times

   held its investment in Alliance and its predecessors through HS MedSource Holdco, a holding

                                                  -66-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 67 of 108 PageID: 3388



   shell that purchased over $4 million in “Series A Preferred” stock from Ingram Medical in

   March 2012. The manager of HS MedSource Holdco is Kesman Hughes & Company which and

   the manager of Kesman Hughes & Company is Mr. Hughes.

                  241.    The Unit Purchase Agreement effecting HS MedSource Holdco, LLC’s

   purchase of Ingram’s stock in March 2012 listed that entity’s address as 747 North LaSalle

   Boulevard, Suite 500, Chicago, Illinois 60654, which also is listed as an address of Hughes &

   Company Investment Partners, LLC in UCC and other filings. Hughes & Company Investment

   Partners, LLC lists its address as 161 North Clark Street, Suite 1310, Chicago, Illinois 60601

   with the Illinois Secretary of State. That address is also listed as the address for Hughes &

   Company on its website.

          Mercato Partners

                  242.    Mercato Partners, which describes itself as a “growth-oriented private

   equity firm focused exclusively on the healthcare industry,” primarily acted first through Greg

   Warnock, who was made a member of Alliance’s Board of Directors upon the closing of

   Mercato Partners’ investment in or about May 2013. Warnock is a co-founder and managing

   director of Mercato partners. Alison Wistner replaced Warnock on the Alliance Board in or

   around October 2013. Wistner was a managing director of Mercato Partners until she left the

   firm in or around September 2017. Ms. Wistner conducted business as a member of Alliance’s

   Board of Directors through an e-mail address with the @mercatopartners.com domain. Warnock

   and Wistner each acted as Mercato Partners’ agent and representative on Alliance’s Board of

   Directors.

                  243.    On information and belief, Mercato Partners has at all relevant times held

   its investment in Alliance and its predecessors through two special purpose vehicles, Mercato

   Partners Ingram, LLC, and Mercato Partners Ingram Co-Invest, LLC. An entity named Mercato


                                                  -67-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 68 of 108 PageID: 3389



   Partners Growth II GP, LLC is the general partner of both those SPVs, and Greg Warnock is the

   Managing Director of Mercato Partners Growth II GP, LLC. Together, Mercato Partners

   Ingram, LLC, and Mercato Partners Ingram Co-Invest, LLC invested $14 million in Alliance.

                  244.   On information and belief, all of the above-named Mercato Partners

   entities, as well as Mercato Management, LLC, Mercato Partners Growth II GP, LLC, Mercato

   Partners Growth Affiliates II, L.P. and Mercato Partners AI II, L.P share principal place of

   business at 2750 East Cottonwood Parkway, Suite 500, Cottonwood Heights, Utah 84121.

          Pritzker Group

                  245.   Pritzker Group, which advertises itself as “an investor in leading middle-

   market businesses” with “a deeply rooted understanding and appreciation for building

   businesses,” acted through Adam Koopersmith, a Pritzker Group partner, who leads the firm’s

   healthcare practice and acted as Pritzker group’s agent and representative on Alliance’s Board

   from not later than January 2014. Koopersmith conducted business as a member of Alliance’s

   Board of Directors through an e-mail address with the @pritzkergroup.com domain.

                  246.   On information and belief, Pritzker Group has at all relevant times held its

   investment in Alliance and its predecessors through two special purpose vehicles, NWV-Alliance

   LLC and NWV Alliance 2 LLC, which are managed directly or indirectly by Jabodon PT

   Company.

                  247.   On information and belief, all of the Pritzker Group entities share a

   principal place of business at principal place of business at 111 South Wacker Drive, Suite 4000,

   Chicago, Illinois 60606.

          The Investor Defendants Invested With Knowledge of and Because of the Fraud

                  248.   Shipping diabetic testing supplies directly to patients was not a novel idea

   when the Alliance entered that market in 2011. What made Alliance unique were the ways it


                                                  -68-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 69 of 108 PageID: 3390



   increased profits by deceiving insurance companies and test strip manufacturers. Indeed, it was

   Alliance’s fundamentally deceptive business model that made it a “disruptor” in the industry and

   an enticing opportunity for investors like the Investor Defendants (and, as detailed below, Zions

   Bank).

                   249.    Each of the Investor Defendants knew when it invested that Alliance’s

   business model and profits depended on misleading PBMs into believing that pharmacies

   surreptitiously owned and/or run by Alliance were brick-and-mortar “retail” businesses selling

   test strips to walk-in customers, when Alliance was in fact operating a mail order business

   through those pharmacies that shipped DME Strips to patients and then claimed reimbursement

   from the PBMs for sales of Retail Strips. The profits generated by this fraud were the incentive

   for the Investor Defendants to invest in Alliance.

                   250.    That Alliance engaged in adjudication fraud and that its business would

   suffer if it were caught was explicitly disclosed to each of the Investor Defendants:

            •   Incorporated into the March 23, 2012 Series A Preferred Unit Purchase Agreement

                effecting Hughes & Company’s investment in Ingram Medical was a schedule of

                disclosures made by Ingram to Hughes & Company. Schedule 2.25 was titled

                “Material Contracts,” and Disclosure 2.25.390 stated:

                   Certain Subsidiaries are licensed as retail pharmacies. Such Subsidiaries
                   applied for such license classification because each of the pharmacy
                   benefit managers, with whom such Subsidiaries have contracted, owns its
                   own mail order companies and will not contract with such Subsidiaries if
                   such Subsidiaries are licensed as a mail order pharmacy; however, all of
                   such Subsidiaries’ business is through mail order. Such Subsidiaries bill
                   patients under the retail pharmacy benefit but ship mail order
                   diabetic testing supplies nationwide. Due to such practices of the
                   Subsidiaries, it is possible that a pharmacy benefit manager may terminate
                   its relationship with such Subsidiary and seek contractual remedies, which
                   could have a material adverse effect on the Company and its Subsidiaries.
                   (emphasis added).

            •   Incorporated into the May 15, 2013 Series B Preferred Unit Purchase Agreement

                                                   -69-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 70 of 108 PageID: 3391



              effecting Mercato Partners’ investment in Ingram Medical was a schedule of

              disclosures made by Ingram to Mercato. Schedule 2.25 was titled “Material

              Contracts,” and Disclosure 2.25.397 stated:

                  Certain Subsidiaries are licensed as retail pharmacies. Such Subsidiaries
                  applied for such license classification because each of the pharmacy
                  benefit managers, with whom such Subsidiaries have contracted, owns its
                  own mail order companies and will not contract with such Subsidiaries are
                  licensed as a mail order pharmacy; however, all of such Subsidiaries’
                  business is through mail order. Such Subsidiaries bill the patient’s
                  insurance under the retail pharmacy benefit but ship mail order
                  diabetic testing supplies nationwide. Due to such practices of the
                  Subsidiaries, it is possible that a pharmacy benefit manager may terminate
                  its relationship with such Subsidiary and seek contractual remedies, which
                  could have a material adverse effect on the Company and its Subsidiaries.
                  (emphasis added).

          •   Incorporated into the January 17, 2014 Asset Purchase Agreement effecting Ingram

              Medical’s acquisition of AHN—in which Pritzker Group had invested and was

              represented on its Board of Directors by Koopersmith—was a list of Purchaser

              Disclosure Schedules; Ingram was the “Purchaser.” Schedule 4.13 was titled “Claims

              and Proceedings,” and the first disclosure in that Schedule stated:

                  Certain subsidiaries of Purchaser are licensed as retail pharmacies. Such
                  subsidiaries applied for such license classification because each of the
                  pharmacy benefit managers, with whom such subsidiaries have contracted,
                  owns its own mail order companies and will not contract with such
                  subsidiaries if such subsidiaries are licensed as a mail order pharmacy;
                  however, all of such subsidiaries’ business is through mail order. Such
                  subsidiaries bill the patient’s insurance under the retail pharmacy
                  benefit but ship mail order diabetic testing supplies nationwide. Due
                  to such practices of such subsidiaries, it is possible that a pharmacy benefit
                  manager may terminate its relationship with such subsidiary and seek
                  contractual remedies, which could have a Purchaser Material Adverse
                  Effect. (emphasis added).

                  251.   Notably, when Alliance was confronted with Plaintiff’s June 2015

   inquiries, Defendants Leavitt and Grant agreed that the language in these disclosures was clear

   enough on its own to bring Alliance’s outside counsel “up to speed” on the relevant issues. On


                                                  -70-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 71 of 108 PageID: 3392



   June 23, 2015, after David Grant concluded that Plaintiff was probing “the NDC issue,” Leavitt

   e-mailed Grant:

          David,

          I just spoke with Jeff. Not sure if he said he’s talked to you about this yet or not,
          but wanted you [and Alliance’s outside counsel] to have a call tomorrow and start
          thinking about developing a loose plan of defense and try to identify, to the extent
          possible, what kind of liability we could have from this[]?

          Also, to help bring [outside counsel] up to speed, I wonder if we ought to provide
          him the paragraph on this issue that is in the schedules in Mercato’s purchase
          agreement?

   Later on June 23, 2015, Grant replied:

          Justin,

          I think providing the schedule to [outside counsel] is a great idea. I am not sure
          where to lay my hands on it.

   On June 24, 2015, Justin Leavitt forwarded Grant the language from the disclosures made to the

   Corporate Defendants:

          Certain subsidiaries of Purchaser are licensed as retail pharmacies. Such
          subsidiaries applied for such license classification because each of the pharmacy
          benefit managers, with whom such subsidiaries have contracted, owns its own
          mail order companies and will not contract with such subsidiaries if such
          subsidiaries are licensed as a mail order pharmacy; however, all of such
          subsidiaries’ business is through mail order. Such subsidiaries bill the patient’s
          insurance under the retail pharmacy benefit but ship mail order diabetic testing
          supplies nationwide. Due to such practices of such subsidiaries, it is possible that
          a pharmacy benefit manager may terminate its relationship with such subsidiary
          and seek contractual remedies . . . .

                    252.   Even before receiving that disclosure, Mercato and Pritzker had conducted

   due diligence on Alliance’s business that alerted them to the risk that Alliance was engaged in

   adjudication fraud, and they proceeded with their investments anyway.

                    253.   Negotiations around Mercato Partners’ investment began in March 2013,

   when Mercato signed a term sheet with Alliance’s predecessor corporation, Warner Diabetic,

   LLC d/b/a Ingram Medical. Thereafter, Alison Wistner began the process of conducting due


                                                  -71-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 72 of 108 PageID: 3393



   diligence on Ingram.

                  254.    On March 29, 2013, Wistner e-mailed Jeffrey Smith to ask if he would

   permit Mercato to use Craig Hartman as a consultant during its diligence assessment. Hartman

   previously had worked at Caremark, a large PBM, and Simplex, a diabetes test strip seller, was

   eminently qualified to assist. On March 30, 2013, Jeffrey Smith wrote to Wistner: “We would

   be delighted to work with Craig Hartman.” Wistner hired Hartman to serve as Mercato’s health

   care industry domain expert.

                  255.    Wistner sent Ingram a first round of due diligence questions on March 26,

   2013. On April 15, 2013, Wistner sent Ingram a list of follow-up questions. On April 18, 2013,

   Craig Hartman reviewed Wistner’s proposed follow-up questions and wrote to Wistner:

          Please let me know if you think the requests below make sense:

                 Please provide complete inventory listing for month end February 2013
                  including unit cost, NDC/UPC, product brand and name
                 What is inventory accounting method? LIFO/FIFO?
                 Please split COGS into product acquisition costs and shipping/fulfillment
                  by month for 2012
                 Provide a listing of all shipments by patient ID (or other unique identifier)
                  for February 2013

          Once we receive the shipment listing, then we can randomly choose 25-50 patient
          IDs/shipments and audit the data:

                 physician order
                 shipment / order contents, product names and NDCs (strips and meters
                  only)
                 pharmacy claim including collections, NDC, product brand and name

   Wistner sent these questions to Ingram on April 18, 2013 as Hartman requested.

                  256.    The same day Wistner sent Hartman’s follow-up questions to Ingram,

   Jeffrey Smith e-mailed Wistner directly: “I wanted to make sure you were not sharing the names

   and information on any of our product suppliers with Craig (previously Simplex).” Wistner

   replied that she would not and then, indicating her understanding of Hartman’s concern, she


                                                  -72-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 73 of 108 PageID: 3394



   wrote, “His questions on inventory are around verifying that the supplies are for pharmaceutical

   reimbursement I think?”

                  257.    Ingram responded to Hartman’s diligence questions by providing

   information that Ingram had submitted to CVS/Caremark during a recent audit. On April 22,

   2013, Hartman e-mailed Wistner (in pertinent part):

          I was able to cross check the NDCs on the inventory listing they provided with
          retail (pharmacy) and non-retail NDCs for Freestyle products (Abbott) from the
          manufacturer. I found that all of the NDCs on the inventory listing were
          appropriate for retail (pharmacy) sale. An auditor would want to look at the
          invoices from the warehouse to be sure they aren’t systematically re-assigning
          NDCs when they receive a shipment or something. I seriously doubt it, but to be
          100% certain we would want to audit the original documents from the supplier.
          Let me know if you want to pursue this further with another (simple) request.

   As discussed above, “systematically re-assigning NDCs when they received a shipment” is

   exactly what the Alliance Defendants were doing.

                  258.    Wistner requested the additional data from Ingram, which again replied

   with non-responsive information that it had submitted during a recent audit—this time, an audit

   by Medco. On April 23, 2013, Hartman wrote to Wistner:

          The Medco audit was for insulin products…no meters or test strips. It did include
          a listing of meters and strips that customers bought from them sorted by NDC.

          Neither audit answers my question. It is good that the PBMs are auditing them.

          It is up to you if you want 100% comfort on this. The pending question is the
          supplies they are receiving from suppliers truly meant to be sold through the retail
          /pharmacy channel.

          I think the likelihood of them systematically doing something wrong here is very
          low, but we cannot be 100% certain that the process is in complete control unless
          we get our hands on supplier invoices with NDCs and compare that to what has
          been billed and shipped to the customer.

   Later that day, Wistner e-mailed Ingram with a few “follow-on” questions to be discussed later

   that day, including: “if supplies they are receiving from suppliers is truly meant to be sold

   through the retail / pharmacy channel.” Wistner forwarded her questions to Hartman, who


                                                   -73-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 74 of 108 PageID: 3395



   responded: “Let me know how the conversation goes…I assume they want to move us off the

   NDC issue.”

                 259.    On April 25, 2013, Ingram again replied to this inquiry with non-

   responsive materials it had submitted during a recent audit. On April 26, 2013, Wistner e-mailed

   Hartman: “Didn’t see anything new in the audit materials, I’m checking…”

                 260.    On May 5, 2013, Wistner e-mailed Hartman requesting that he review a

   selection of Alliance’s disclosure schedules detailing numerous PBM audits and chargebacks of

   Alliance-owned pharmacies, including a CVS/Caremark audit of the Aspire and Medsource

   pharmacies.

                 261.    Hartman suggested that Wistner continue to probe the possibility that

   Alliance was engaged in adjudication fraud:

          I am interested to understand why CVS/Caremark wanted to audit invoices for
          inventory purchases at Aspire and Medsource. I speculate it had something to do
          with the . . . story we heard about patients redeeming coupons--but may be related
          to pharmacy product vs DME product.

                 262.    On May 8, 2013, Ingram e-mailed Wistner a document titled “Disclosure

   Schedule Questions” containing answers to 19 questions that Wistner and Hartman had asked

   about the disclosure schedules. Question 17 read: “Why did CVS/Caremark want to audit

   invoices for inventory purchases at Aspire and Medsource?” Ingram’s response stated in full:

   “It is common practice for PBMs to audit a pharmacy’s inventory purchases.” Wistner

   forwarded this document to Craig Hartman on May 9, 2013. On May 10, 2013, Hartman e-

   mailed Wistner with comments on Ingram’s responses, writing in part: “They are not very

   forthcoming on some of these answers! Like 17.”

                 263.    In an October 2018 deposition, Craig Hartman testified that he never

   received information that answered his questions on whether Ingram was dispensing a different

   product than what it was adjudicating to PBMs. Ingram’s persistent refusal—or, more

                                                 -74-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 75 of 108 PageID: 3396



   accurately, its inability—to answer Hartman’s questions about possible adjudication fraud,

   though an obvious red flag, did not dissuade Mercato from going forward with its multi-million

   dollar investment.

                  264.    Mercato was also not put off by the part of Ingram’s deceptive business

   model that Hartman had been able to pin down. The final due diligence report Hartman provided

   to Mercato noted, inter alia, that Ingram “receives most of its reimbursement as a ‘retail

   pharmacy’ while most of its volume is ‘mail order,’” and that Ingram mitigated the risk

   associated with that practice by “establishing multiple pharmacies to diffuse mail order

   volumes.” Mercato incorporated this advice into its internal investment memorandum, which

   described the “Market Risk” associated with Alliance:

          . . . Risk that PBMs might cancel contracts with Ingram’s pharmacies if they
          discover the extent of mail order vs. retail pharmacy business under the contract.
          Ingram has lost 2 contracts to date, which resulted in 2,300 net patients lost.

          Ingram has been deliberate in diversify payor mix (<50% exposure to top 3
          PBMs) and pharmacy location (<12,000 patients per pharmacy) to avoid scrutiny
          and has successfully managed frequent PBM audits. . . .

   Mercato also received a report prepared for another investor that stated, inter alia, “roughly

   98%” of Ingram’s revenue came from diabetic test strips. Thus, Mercato knew that Ingram was

   making almost all of its money from deceptive practices.

                  265.    While Mercato was happy to take all of the upside of Alliance’s fraud,

   when it came time to ink the investment contract, Mercato sought to limit its exposure to the

   downside. Among other things, Ingram warranted in the contract that its business was being

   operated lawfully, that it was not in breach of any material contracts, and that it had no

   undisclosed material liabilities. However, the disclosure in Schedule 2.25 that Ingram was

   committing fraud by surreptitiously operating a mail order business that claimed reimbursement

   from PBMs for non-existent sales of retail product alerted Mercato to the fact that those


                                                   -75-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 76 of 108 PageID: 3397



   warranties were not true. Hoping to preserve its ability to sue Ingram if the fraud exploded,

   Mercato proposed to insert language in the contract stating that Ingram’s disclosures would not

   limit or qualify Ingram’s representations and warranties or Mercato’s ability to claim

   indemnification for any breaches of those representations and warranties.

                  266.    Ingram would not agree. On May 9, 2013, Mercato’s counsel e-mailed

   Alison Wistner, writing:

          Reed [Rawson, Ingram’s outside counsel] expressed strong resistance to inserting
          the “informational” language that prevents the disclosures from being exceptions
          to the reps and warranties or affecting Mercato’s indemnification rights. Reed
          also stated that the Company believes Mercato should shoulder these risks
          alongside other equity holders.

                  267.    The final agreement does not contain Mercato’s proposed language

   limiting the effects of Ingram’s disclosures, indicating that Mercato ultimately agreed that it

   would “shoulder the risks” of Alliance’s fraud in exchange for sharing in the profits of the fraud.

                  268.    Pritzker Group also conducted diligence prior to investing in Alliance.

   Pritzker Group originally invested in Alliance Health Networks (“AHN”), Geoffrey Swindle’s

   lead generation company.

                  269.    As a member of AHN’s Board of Directors, Defendant Koopersmith was

   involved in the negotiations for AHN’s acquisition by Ingram Medical and conducted his own

   due diligence on Ingram. In an October 22, 2013 e-mail to members of AHN’s Board of

   Directors and, among others, Geoffrey Swindle, Koopersmith wrote:

          Just wanted to give everyone a quick Ingram update and see if we can carve out
          some time tomorrow late afternoon / early evening for a board call.

          Since we last chatted, there has been a lot of progress made. Our team has
          worked closely with the Ingram team to (a) get to know each other’s business a
          bit better and (b) start to putting some real data behind our high level synergy
          assumptions. I think both sides have come away even more bullish about the
          combination – Geoff [Swindle] can provide a lot more data here.

          I was able to connect with a couple folks very knowledgeable about the

                                                   -76-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 77 of 108 PageID: 3398



          medical/diabetes supply space. . . . In fact (very confidentially) one of my
          contacts was the consultant that Mercato hired as their domain expert to diligence
          the Ingram deal prior to their investment. He had some great data and insight. . . .
          His three biggest concerns were (a) PBM risk around the reimbursement
          under the pharmacy benefit, (b) sourcing of branded products and (c) longer-
          term reimbursement rate reduction.

          Earlier today, Geoff, Todd, Nick, Mike and I met with Jeff (CEO) and Justin
          (CFO) of Ingram, as well as Alison (Mercato). We were able to drill down into
          the business and dig deeper into the mitigants of the three major risks above.
          Overall, Ingram has done a very nice job of diversifying its business (with
          more retail pharmacies and with self-pay customers) to mitigate the first two
          risks and the combination with Alliance would reduce those risks even more.

   (emphasis added). As noted above, Mercato’s “domain expert to diligence the Ingram deal prior

   to their investment” was Craig Hartman, who suggested that Alison Wistner investigate the

   possibility that Ingram was engaged in a systematic fraud.

                  270.   In addition to indicating that Koopersmith spoke with Craig Hartman, his

   e-mail reveals that Koopersmith was aware that Ingram received “reimbursement under the

   pharmacy benefit” and that there was, at least, “PBM risk” associated with that practice and with

   Ingram’s “sourcing of branded products.” Koopersmith also understood that having “more retail

   pharmacies” worked to mitigate the “PBM risk around the reimbursement under the pharmacy

   benefit,” and that AHN’s patient lead generating capabilities also would help mitigate such risks.

                  271.   On November 15, 2013—when Ingram and AHN were still negotiating

   the acquisition—Alison Wistner e-mailed Koopersmith a copy of Craig Hartman’s report, which

   discussed in detail how Alliance’s business model was based on deceiving PBMs.

                  272.   When Ingram Medical acquired AHN in January 2014, Pritzker Group

   retained approximately $10 million of equity in the newly formed “Alliance,” and Koopersmith

   became Pritzker Group’s appointee to the merged entity’s Board of Directors.

                  273.   Pritzker Group thus moved its investment from AHN to Alliance fully

   understanding the fraud on which Alliance’s business was based and approved of measures taken


                                                  -77-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 78 of 108 PageID: 3399



   by Alliance—such as the development of the “independent” pharmacy network—to prevent

   discovery of its fraud.

            The Investor and Director Defendants Were Regularly Updated On The Fraud

                  274.       As discussed above, when Koopersmith joined Alliance’s Board as

   Pritzker Group’s appointee, the company was poised to begin creating the web of “independent”

   pharmacies that was specifically designed to perpetuate the false adjudication of diabetic test

   strips. On January 24, 2014, Koopersmith emailed his colleagues at Pritzker Group to update

   them on that effort:

                  We had our first BOD call this morning to discuss the budget. . . . Ingram
                  is moving away from its captive pharmacy strategy to a pharmacy network
                  strategy (you’ll see the transition from PBM revenue to wholesale revenue
                  in the model). This should allow the company to grow more quickly w/o
                  increasing the PBM risk. The PBM risk should actually decrease
                  materially with this model.

                  275.       The purpose of Alliance’s independent pharmacy network—specifically,

   to deceive PBMs—was discussed in numerous board meeting presentations and compliance

   memoranda. For example, in connection with the March 5, 2014 meeting of Alliance’s Board of

   Directors attended by, inter alia, Jeffrey Smith, Justin Leavitt, Blaine Smith, David Grant, Travis

   Hughes (representing the Hughes Entities), Alison Wistner (representing Mercato Partners), and

   Adam Koopersmith (representing the Pritzker Group), attendees were provided a slide deck.

   Slide twelve in that deck was titled “Recent Headwinds” and listed “Prime / Optum Rx

   Chargebacks,” as well as “Express Scripts contract cancellations” at Alliance’s corporate-owned

   Medsource, Aspire, Brighton, and Everest pharmacies. The next slide was titled “How we are

   addressing the aforementioned headwinds….” Under headings for “Prime / Optum Rx

   Chargebacks” and “Express Scripts contract cancellations” was written: “Transferred patients

   using these PBMs out of our corporate owned pharmacies to an independently owned

   pharmacy.”

                                                   -78-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 79 of 108 PageID: 3400



                  276.   Alliance’s Board was also regularly apprised of Alliance’s progress in

   growing its network of independent pharmacies:

                 A March 5, 2014 memo to the Board stated that “As part of the continuing
                  plan to diversify and avoid concentration of patients with any one
                  pharmacy, we have established relationships with four currently operating
                  independent pharmacies. . . . An additional six independent pharmacies
                  are at various stages of development.

                 A November 18, 2014 memo to the Board of Directors boasted that
                  “Alliance is currently working with ten independent pharmacies in the
                  network, and there are six additional independent pharmacies in the
                  pipeline.”

                 A February 24, 2015 memo to the Board of Directors stated: “Alliance is
                  currently working with thirteen independent pharmacies in the network
                  and there are three additional pharmacies in the pipeline.”

                 A May 13, 2015 memo to the Board of Directors stated: “Alliance is
                  currently working with fifteen independent pharmacies in the network, and
                  there [is] one additional independent pharmacy in the pipeline.”

                 An August 19, 2015 memo to the Board of Directors stated: “Alliance is
                  currently working with sixteen independent pharmacies in the network.”

                  277.   These same memoranda provided the Board with regular updates on

   mounting PBM audits, charge-backs, and contract cancellations at Alliance’s affiliated

   pharmacies. For example:

                 The August 19, 2015 memo to the Board contained a table titled “PBM
                  Contracts Lost Since 1/1/15.” That table listed 18 contract cancellations at
                  8 different corporate-owned and independent pharmacies.

                 The August 24, 2016 memo to the Board contained a table titled “PBM
                  Contracts Lost Since 1/1/2016” and listing 29 contract cancellations at 16
                  different corporate-owned and independent pharmacies.

                 The November 16, 2016 memo to the Board’s table of “PBM Contracts
                  Lost Since 1/1/16” listed 41 contract cancellations at 18 different
                  corporate-owned and independent pharmacies.

                  278.   In May 2016, the Board was also apprised of Alliance’s plan to move from

   the “independent” pharmacy structure to the 10% PIC model in a further effort to perpetuate the



                                                  -79-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 80 of 108 PageID: 3401



   fraud. The Board approved of that plan at its May 25, 2016 meeting, during which the Board

   was told in a memorandum that the plan entailed misleading PBMs and regulators about the true

   ownership of the pharmacies: “All pharmacies will be structured with a 10% ownership in the

   Pharmacist-in-Charge or the current owner and that individual will be the only person disclosed

   in PBM contract applications or licensure applications.”

                  279.    Board members, including Koopersmith, Wistner, and Hughes were also

   apprised when Alliance’s management learned of Plaintiff’s June 2015 inquiries into the

   company. Contemporaneous notes made by Defendant Swindle memorialize conversations in

   which he expressed concern to Wistner about “the [LifeScan] matters” and to Koopersmith about

   “Jeff [Smith]/Blaine [Smith] . . . making bad decisions to try and scale business for near term

   growth.”

                  280.    Alerted to the possibility that the fraud would be exposed, Koopersmith,

   Wistner, and Hughes began a calculated effort to create a record of attempting to fulfill their

   corporate governance responsibilities.

                  281.    On July 27, 2015, Adam Koopersmith e-mailed Wistner and Travis

   Hughes:

          I’ve had a couple other AH conversations and it seems some of the difference of
          opinion also has to do with ongoing battles with the PBMs. Some folks
          (confidentially) seem to believe that there are ways to change our business
          operations that may sacrifice margin but would (a) dramatically reduce the PBM
          risk we fight today and (b) make us a more attractive partner for pharma(cies) and
          specialty pharma(cies) going forward. The two main areas seem to be around:

          -   Purchasing direct from manufacturer vs. the secondary markets. It seems that
              we now have direct relationships but are still going to the secondary market
              because prices are slightly lower. (Thus pissing off the manufacturers for a
              little bit of margin, and not having the chain of custody HC folks like to see)

          -   Billing insurance companies under the retail reimbursement rate, even though
              we’re fulfilling via mail order. This issue can be exacerbated if we’re buying
              one mail order product on the secondary market than billing back for a retail
              product that receives higher reimbursement. Again, the concern is that we’re

                                                   -80-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 81 of 108 PageID: 3402



              prioritizing the short term margin over business practices that will drive better
              partner relationships over time.

          You guys may be aware of these issues and have had these conversations, and
          now may not be the best time to raise them with Jeff (given we’re scrambling for
          revenue /margin these days), but I wonder if it makes sense to have [Alliance
          Board of Directors Executive Chair] Matt Simas do a quick evaluation so we can
          develop our own impression from a board perspective.

          What do you guys think?

          Adam

                  282.   Later on July 27, 2015, Wistner replied to Koopersmith:

          I’ll let Travis chime in on Matt Simas but I’ve had a bunch of conversations on
          these topics and feel like the whole is focused on improving the risk position. I
          feel like as a Board we need to set qualitative quarterly metrics that they report
          against in these categories. So that we have more visibility on progress… They’re
          important for being “acquirable”.

                  283.   Travis Hughes then responded, “I’m with Matt the next two days and will

   get his take.” On July 28, 2015, Koopersmith replied to Hughes: “Cool, thanks. Maybe we can

   position him as a resource to help us get acquisition ready?”

                  284.   While ostensibly a discussion about developing a “board perspective” on

   the issues implicated in LifeScan’s investigation, the July 27-28, 2015 email thread among

   Koopersmith, Wistner and Hughes makes clear that they not only knew already about Alliance’s

   adjudication fraud, but had had “a bunch of conversations” on that topic. Wistner and

   Koopersmith also made clear that their primary concern was not that they were directors of a

   company engaged in a massive insurance fraud scheme, or that that they were facilitating the

   fraud by approving the expansion of Alliance’s network of pharmacies. Rather, their primary

   concern was “improving the risk position” so as to make Alliance more “acquirable” for the

   benefit of the Investor Defendants.

                  285.   Confirming that Koopersmith’s July 27, 2015 email about developing a

   “board perspective” on Alliance’s adjudication fraud was mere lip service, Koopersmith,


                                                  -81-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 82 of 108 PageID: 3403



   Wistner, Hughes, and Alliance’s Board of Directors as a whole took no action on the issues

   raised in the July 27, 2015 email. The Board did not investigate, much less stop, the fraud, and

   Alliance’s deception-based business continued as usual.

                  286.   Several months later, in October 2015, the Board was forced to react again

   in response to David Goldsmith’s noisy resignation.

                  287.   As alleged above, on October 26, 2015, after becoming aware of

   Alliance’s adjudication fraud, Mr. Goldsmith sent Defendants Grant, Jeffrey Smith, and Blaine

   Smith a resignation email in which he wrote that he would not be responsible “for executing a

   pharmacy fulfillments strategy specifically designed to perpetuate business practices that are

   without question unethical, and quite possibly illegal.” Several days before sending that email,

   Mr. Goldsmith discussed his concerns with Koopersmith, prompting Koopersmith to send the

   following email to Wistner and Hughes (with a cc: to Matthew Simas):

          Alison / Travis-

          Just checking in. Per the note below from 4 months ago [Koopersmith’s July 27,
          2015 email], I just got off the phone with a very concerned Alliance employee
          about our pharmacy practices. They reiterated that we are still relying on product
          from the secondary market, still refuse to collect co-pay and are illegally billing
          PBMs for products as if it was retail even though it is mail order. They think it’s
          immoral, illegal and are pissed that the practices are still going on and will likely
          expand as we bring on more “independent” pharmacies (they plan to resign in the
          coming weeks)

          I don’t remember exactly, who is on the risk committee, but it would be great to
          get an update on where we are on these topics.

                  288.   On October 26, 2015, Hughes responded to Koopersmith’s 22 e-mail,

   adding Jeffrey Smith and David Grant to the conversation:

          Adam,

          The Board will need to address your concerns.

          The issues outlined in your July 27 email are not new, and we’ve been advised
          by the company, general counsel and outside counsel that the company’s practices


                                                  -82-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 83 of 108 PageID: 3404



          meet legal and regulatory guidelines.

          The employee’s concerns from last week appear to be more specific. Hopefully
          the employee you reference (assuming it is David Goldsmith?) shared his
          concerns with internal compliance and senior management including Jeff Smith
          and David Grant. There are internal processes to address such concerns.

          Given the escalation to the Board, the Board will need to seek counsel as how best
          to address the concerns, ensuring that the Company’s practices meet compliance
          guidelines.

          Travis

   (Emphasis added.)

                   289.   Hughes’ email admitted that the issue of Alliance’s adjudication fraud was

   not new to the Board of Directors. But Hughes suggestion that the Board had investigated the

   issues and been advised that they did not pose any legal or regulator problem was not true.

   There had been no investigation, and neither the company, nor its general counsel, nor its outside

   counsel had advised Alliance’s Board that the company’s adjudication fraud was legal. And, of

   course, it was not legal.

                   290.   David Grant responded to Hughes’ email the following day with an email

   to Koopersmith, Wistner, and Hughes (with Simas and Jeffrey Smith cc’d) stating that he was

   “preparing a memorandum addressing the concerns raised in Adam’s October 22 email” that he

   would send to the Board after it was reviewed by outside counsel. Grant then warned the Board

   members to be circumspect in their email communications and “to imagine any written

   correspondence as an exhibit in court.” He advised that “the best means to discuss issues that

   may involve potential liability is by telephone” and that “it is prudent to have a regular and

   documented practice of deleting emails after they have been maintained for a period of time and

   no longer serve a business purpose.”

                   291.   Grant also correspondended separately about Koopersmith with Jeffrey

   Smith (with Blain Smith and Justin Leavitt copied), advising him in an October 26, 2015 email

                                                   -83-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 84 of 108 PageID: 3405



   that Koopersmith—whose loyalty had apparently come into question—could not be forced off

   the Alliance Board of Directors and would remain a Board member unless removed by the

   Pritzker Group entity that appointed him or he resigned.

                  292.    David Grant did, in fact, prepare a memorandum in response to

   Koopersmith’s e-mail that discussed Alliance’s fraud in detail. Before circulating the final draft

   of that memorandum to the full Board of Directors, and before receiving input from outside

   counsel, Grant sent a preliminary draft of the memorandum to Wistner and Hughes for their

   comments. As noted above, the memorandum unambiguously stated that Alliance was engaged

   in systematic adjudication fraud and was dependent on that fraud for its profitability.

                  293.    Hughes did not respond to David Grant’s request for feedback in writing.

   Indeed, Hughes made no comment on the fact that Grant’s memorandum admitted that Alliance

   engaged in adjudication fraud as alleged herein by Plaintiff, or that Alliance had no intention of

   stopping that practice because doing so was not economically feasible.

                  294.    Wistner, who seemingly saw no urgency to address to an issue of systemic

   fraud at Alliance, waited two days to provided her comments on the draft memo in an email to

   Grant dated November 1, 2015:

          Hi David,

          I reviewed the memo this afternoon and had a few thoughts that I’m happy to chat
          about tomorrow.

          Basic comments:

                 Should we quantify the liability potentially introduced by the
                  chargebacks? Is there a materiality issue?

                 Should we mention that our Medicare customers are not a significant
                  number?

                 In the co-pay section, I don’t know if we should include comments about
                  occasional behavior by call center reps and/or form collection letters
                  having been drafted. I think some of the company’s responses could come

                                                  -84-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 85 of 108 PageID: 3406



                    in the form of a plan presented to the risk committee as a next step. We
                    could also mention the new tech infrastructure and e-commerce platform
                    more capable of consistent credit card transactions, but again that might be
                    better in a risk committee plan.

                   Outside counsel mentioned PBM behavior as anticompetitive in some
                    regards. Is that relevant?

           Interested to hear outside counsel comments here.

           Thanks,

           Alison

                    295.   Wistner remarkably had no comment on the fact that Grant’s

   memorandum admitted that Alliance engaged in adjudication fraud as alleged herein by Plaintiff,

   or that Alliance had no intention of stopping that practice because doing so was not economically

   feasible.

                    296.   Neither Hughes nor Wistner commented on the obvious conflict of interest

   inherent in their being asked to comment on a memorandum that ostensibly was intended to

   provide the entire Board of Directors with an independent legal opinion on fraudulent practices

   within Alliance.

                    297.   Grant circulated the final draft of his memorandum to Alliance’s Board of

   Directors on November 4, 2015. It prompted no action. Faced with a choice between continuing

   business as usual or stopping the fraud and gutting Alliance’s profitability (and acquirability), the

   Investor Defendants and the Director Defendants, chose the former.

                    298.   Indeed, less than two months later, Koopersmith was helping Alliance find

   new independent pharmacies—pharmacies that Koopersmith knew would be used to commit

   thousands of acts of fraud. On December 4, 2015, Alliance employee Morgan Mower e-mailed

   Koopersmith:




                                                    -85-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 86 of 108 PageID: 3407



          Adam,

          Thank you for returning my phone call.           Here is a list of requirements for
          potential pharmacy acquisition:

          ...

          Can’t be a DME only pharmacy, must be setup as retail

          Need to have active insurance contracts with the major PBM’s: Express
          Scripts/Medco, Caremark…

          ...

          I created a pharmacy ma that shows the greatest “need” as far as patient
          concentration (see attached).      Numbers represent how many additional
          pharmacies we need in that given state. . . .

          Thank you for the help! If you have any questions feel free to text or call my cell
          number. I am very active on working these deals out right now since it’s one of
          the biggest priorities of the company. Thank you again,

                  299.    Koopersmith replied later that day: “Thanks Morgan. This is very

   helpful. I’ll see what I can do.” On December 7, 2015, Koopersmith forwarded Mower’s

   criteria for potential pharmacies to two people, writing: “Per the note below, the folks at

   Alliance are looking to acquire a pharmacy in the Chicagoland area. Do either of you know of

   any resources that may be helpful in their search?”

                  300.    The Investor Defendants and the Director Defendants never acted to stop

   Alliance’s fraud. They facilitated its continuance until ESI and the FBI brought it to an end.

   Zions Bank Knowingly & Substantially Assisted Alliance’s Fraud

                  301.    Zions Bank extended tens of millions in credit to Alliance knowing that

   the funds would be used to operate a business engaged in fraud. Zions Bank thereby knowingly

   and intentionally facilitated that fraud in order to generate profits in the form of interest and fees.

                  302.    On June 24, 2014, Alliance and Zions Bank executed a Credit Agreement

   refinancing Alliance’s existing $36 million credit facility. That agreement explicitly

   acknowledged that Alliance was engaged in a number of illegal activities. The agreement also

                                                    -86-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 87 of 108 PageID: 3408



   explicitly acknowledged that Alliance’s business was fundamentally fraudulent.

                  303.    The Credit Agreement expressly disclosed that the Alliance Pharmacies

   illegally distributed diabetes test strips in states where they are not licensed to do so:

                  From time to time, certain Subsidiaries of Borrower have shipped diabetic
                  testing supplies to customers located in various states where such
                  Subsidiary has not been (and may still not be) licensed . . . .

                  304.    The Credit Agreement also acknowledged that Alliance most likely

   operates in violation of State Anti-Kickback Statutes:

                  Approximately thirteen states have statutes patterned after the federal Anti-
                  kickback Statute which prohibits payment of any remuneration for referrals of
                  Medicare beneficiaries, though such state statutes are applicable to private
                  insurance beneficiaries. Those states could construe payments for qualified leads
                  on a per lead basis as a violation of those statutes.

                  305.    The Credit Agreement also acknowledged that Alliance operated in

   violation of HIPAA.

                  306.    Most importantly, however, the Credit Agreement expressly

   acknowledged the fraudulent “foundational practice” on which Alliance’s business was based:

   selling DME Strips but submitting them for insurance reimbursement as Retail Strips.

                  307.    In particular, paragraph 17 of the Credit Agreement explicitly

   acknowledged that Alliance Pharmacies shipped mail-order DME Strips to patients but billed

   PBMs for Retail Strips. It stated that: “Certain Subsidiaries of Borrower are licensed as retail

   pharmacies. . . . Such Subsidiaries bill the patient’s insurance under the retail pharmacy benefit

   but ship mail order diabetic testing supplies nationwide.”

                  308.    Zions Bank was fully aware that this fraudulent practice rendered Alliance

   culpable and subjected Alliance to the risk of being caught. Indeed, the very next sentence of the

   agreement noted that PBMs may seek to terminate their relationships with Alliance subsidiaries

   as a result of their practices: “Due to such practices of such Subsidiaries, it is possible that a


                                                    -87-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 88 of 108 PageID: 3409



   pharmacy benefit manager may terminate its relationship with such subsidiary and seek

   contractual remedies.”

                  309.      Having acknowledged that Alliance’s business was premised on fraud,

   Zions Bank proceeded to structure the Credit Agreement for the express purpose of assisting and

   enabling this fraud. Indeed, helping Alliance to conceal its widespread fraud was the essential

   rationale for the Credit Agreement.

                  310.      Prior to entering into the Credit Agreement, Don Rands, a Zions Bank

   Senior Vice President, presented a proposal to Zions Bank’s Senior Loan Committee that showed

   he was fully aware of Alliance’s fraudulent business model and abet the fraud.

                  311.      Mr. Rands’s loan proposal explained that “[Alliance] has chosen to run its

   claims through 12 regional pharmacies to diversify its claims so that the volume of any one

   pharmacy does not appear significant or potentially damaging to the PBMs.”

                  312.      The proposal further explained that because PBMs “could choose to

   cancel a reimbursement contract in place with a retailer,” Alliance “has chosen to diversify

   through its network of 12 regional pharmacies—where Alliance will ship product to the

   pharmacies and have the local pharmacies process and ship the supplies and then submit a

   reimbursement claim to the [PBM] for adjudication (review, processing, and payment of a

   medical service claim).” By routing claims through “independent pharmacies,” Alliance created

   “a shield . . . from reimbursement pressure from the PBMs while diversifying concentrations.”

                  313.      Zions Bank structured the Credit Agreement to help Alliance deceive

   PBMs into believing that its subsidiaries were independent pharmacies. Under the Credit

   Agreement, a complex web of nominally separate bank accounts belonging to Alliance’s

   subsidiaries was formed. Although the accounts appeared to outsiders to be independent

   accounts belonging to independent companies, that was not the case. Instead, the accounts


                                                    -88-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 89 of 108 PageID: 3410



   would “sweep” into a centralized account controlled by Alliance. This structure, implemented

   by Zions Bank, permitted Alliance to disguise the fact that supposedly “independent” pharmacies

   were in fact operating together to effect a fraudulent scheme.

                  314.    During the course of its business relationship with Alliance, Zions Bank

   became aware of LifeScan’s claims against Alliance for the fraud described herein. In December

   2015, Alliance informed Zions Bank that LifeScan “believes it may have claims against one or

   more Subsidiaries of [Alliance], and that its potential claims arise from product sourcing issues

   in connection with the sale of diabetic testing strips.”

                  315.    On August 5, 2016, Alliance and Zions Bank executed the Second

   Amendment to the Credit Agreement. As in the Credit Agreement itself, Zions Bank

   acknowledged that Alliance’s business was predicated upon the Alliance pharmacies shipping

   DME Strips to patients but billing PBMs for Retail Strips.

                  316.    In the Second Amendment to the Credit Agreement, Zions Bank

   acknowledged that PBMs had sought to recover nearly $7 million in reimbursements wrongfully

   provided to Alliance Pharmacies that were in breach of their contracts with PBMs due to this

   fraud:

                  During various audits of Borrower or its Subsidiaries, pharmacy benefit
                  managers have discovered discrepancies and, in connection therewith,
                  have demanded that Borrower or its Subsidiaries pay a recovery amount
                  determined by the pharmacy benefit manager . . . .

                  317.    The Second Amendment to the Credit Agreement also acknowledged

   Alliance Pharmacies had lost their contracts with PBMs after the PBMs discovered those

   pharmacies’ fraud.

                  318.    As alleged above, the collapse of Alliance’s fraud scheme in the latter half

   of 2016 left Alliance unable to service its debt to Zions Bank, which issued a notice default on

   December 2, 2016.

                                                    -89-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 90 of 108 PageID: 3411



                  319.   Sensing that the end was near, Zions Bank made an internal decision to

   disengage from its relationship with Alliance. By mid-December 2016, it had begun making

   plans to implement that decision and communicated the decision to Alliance.

                  320.    The situation grew urgent, from Zions Bank’s perspective, in late

   February 2017. On February 22, 2017, with the outstanding balance on Alliance’s credit facility

   approximately $30 million, Zions Bank was tipped off that the United States Department of

   Justice had obtained two warrants to seize money held in certain Alliance Bank accounts. That

   same day, Zions Bank demanded that Alliance execute a joinder agreement to add 86 new parties

   as guarantors of Alliance’s debt so that the assets of those entities—primarily companies owning

   Alliance Pharmacies—would serve as collateral for the debt. Alliance, in league with Zions

   Bank, agreed to sign the joinder agreement.

   LifeScan Suffered Tens of Millions of Dollars in Damages as an Intended and/or
   Foreseeable Victim of Defendants’ Fraud

                  321.   As alleged above, Defendants committed and conspired to commit a

   years-long fraud wherein they caused the Alliance Pharmacies to submit false insurance claims

   stating that they had dispensed LifeScan’s Retail Strips when they had, in fact, dispensed

   LifeScan’s lower-priced DME Strips. LifeScan was an intended and/or foreseeable victim of this

   fraud.

                  322.   Each time an Alliance-affiliated pharmacy falsely claimed to have

   dispensed a box of LifeScan Retail Strips, it obtained a reimbursement from a PBM that was

   intended to provide Alliance a reasonable profit on a box of Retail Strips purchased for

   somewhere between $46 and $62. Alliance, however, caused its pharmacies to dispense DME

   Strips acquired for far less than that amount on the gray market and thereby fraudulently inflated

   its profits.

                  323.   Alliance’s fraudulently inflated profits came largely at LifeScan’s

                                                  -90-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 91 of 108 PageID: 3412



   expense, because LifeScan pays substantial rebates to PBMs on the reimbursements they pay to

   pharmacies on sales of Retail Strips. Thus, each time Alliance caused one of its pharmacies to

   fraudulently obtain a reimbursement from a PBM for a non-existent sale of LifeScan Retail

   Strips, it also caused LifeScan to pay a substantial rebate to the PBM on that non-existent sale.

   The net result, illustrated below, is that instead of making a profit on a sale of Retail Strips,

   LifeScan suffered a loss on a sale of DME Strips:2




                  324.    In the aggregate, LifeScan suffered a loss in the tens of millions of dollars,

   as detailed below.

                  325.    That LifeScan would be victimized in this fashion was known and/or

   foreseeable to Defendants. As experienced and sophisticated participants in the blood glucose

   2
     The numbers shown in the diagram below are for illustrative purposes as the actual numbers varied
   within a range over time.

                                                    -91-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 92 of 108 PageID: 3413



   test strip industry and/or having conducted extensive due diligence on that industry, Defendants

   knew that the false reimbursement claims submitted by the Alliance pharmacies would be

   transmitted to LifeScan via rebate claims and would be relied on by Plaintiff to its detriment.

                   326.    It is widely known throughout the blood glucose test strip industry—and

   therefore was known to Defendants as Alliance’s officers, directors, and sophisticated investors

   that conducted due diligence—that manufacturers like LifeScan, Abbott, and Roche pay rebates

   to Pharmacy Plans. David Goldsmith, Alliance’s former Vice President of Corporate Strategy

   and Business Development testified in deposition that knowledge of manufacturer rebates was

   “basic to being in the test strip industry.”

                   327.    Defendants, as persons knowledgeable about the blood glucose test strip

   industry, understood that the rebates paid to PBMs by test strip manufacturers explain why

   Pharmacy Plans are willing to pay higher reimbursement rates than DME Plans.

                   328.    Defendants, as persons knowledgeable about the blood glucose test strip

   industry, likewise understood that a primary reason why test strip manufacturers like LifeScan

   package product sold through DME Plans differently than product sold through Pharmacy Plans,

   and implement other measures to prevent product packaged for DME Plans from being sold

   through Pharmacy Plans, is because manufacturers pay rebates on product sold through

   Pharmacy Plans and, therefore, need to prevent lower-priced DME Strips from being sold

   through that channel to avoid losing money.

                   329.    In addition, numerous documents and communications between the

   Defendants reveal their knowledge of manufacturer rebates. For example, on December 4, 2012,

   Jeffrey Smith sent an e-mail with the subject line “PBM INFO SLIDES” to Sahily Paoline,

   Blaine Smith, Justin Leavitt, and the co-founder of Alliance’s predecessor corporation, Kevin

   Plumb. Attached to Jeffrey Smith’s e-mail was a slide deck titled “The PBM Model.” The first


                                                  -92-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 93 of 108 PageID: 3414



   slide of that deck contained a diagram of PBM revenue streams, one of which was

   “Manufacturers.” The slide explained: “large pharma companies pay rebates for having their

   drugs on formulary and rebates are frequently shared with large employers.”

                  330.   On April 25, 2013, Kevin Plumb e-mailed Jeffrey Smith in connection

   with an investor’s decision to divest from Alliance. The subject line of Plumb’s e-mail was

   “Plexus Info – TPA and MFG Direct Points.” Plumb discussed one of Alliance’s initiatives for

   mitigating the risk of PBM contract cancellations: establishing “Diabetic Manufacturer Direct

   Relationship[s].” Plumb wrote to Smith that manufacturers “desire to bring their customers

   directly to Ingram Medical for fulfillment rather than paying ‘preferred status’ rebates to PBMs.”

                  331.   On October 9, 2013, a consultant from Pharmacy Healthcare Solutions,

   Inc. (“PHSI”), which had been hired by Alliance to evaluate the possibility of Alliance launching

   its own PBM, e-mailed Blaine Smith, Jeffrey Smith, and Justin Leavitt a slide presentation

   focused on “PBM revenue streams.” A diagram on the third slide depicted an arrow pointing

   from a circle labeled “Manufacturer” to another circle labeled “PBM”; next to the arrow was

   written “Rebate $: 90 days.” Under the head “Direct Revenue Streams,” the ninth slide in that

   deck discussed “Formulary Rebates.”

                  332.   On March 10, 2014, Jeffrey Smith e-mailed the PSHI slide deck to

   Alliance’s Board of Directors, including Alison Wistner, Adam Koopersmith, and Travis

   Hughes, announcing that Alliance was “contemplating launching [its] own PHARMACY

   BENEFIT MANAGEMENT COMPANY.” On March 10, 2014, Jeffrey Smith forwarded that e-

   mail and the slide deck to Sahily Paoline.

                  333.   On October 20, 2014, Justin Leavitt e-mailed a draft slide deck titled

   “Management presentation: October 2014” to Blaine Smith, Geoff Swindle, and Jeffrey Smith.

   A diagram on the seventh slide in that deck depicted an arrow pointing from a box labeled


                                                  -93-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 94 of 108 PageID: 3415



   “Pharma manufacturer” to a box labeled “PBM”; next to the arrow was written “Negotiated

   rebates.”

                   334.     In a July 10, 2015 e-mail to Alliance’s executive team, Geoffrey Swindle

   wrote that at a meeting with representatives of Walmart, those representatives disclosed that

   PBMs were not interested in covering Walmart-branded strips “because the PBMs don’t receive

   rebates” for those strips.

                   335.     On July 13, 2015, after Alliance became aware of Plaintiff’s inquiries into

   Alliance, Alliance’s outside counsel e-mailed David Grant, Jeffrey Smith, Justin Leavitt, Blaine

   Smith, and Sahily Paoline:

           All—

           I communicated with a client that received a demand letter from Lifescan last
           year. . . . I don’t know how much I can read into our situation based on theirs, but
           that client shared with me some Lifescan correspondence that outlines its case for
           damages, as follows below. . . .

           Lifescan says:

           ...

           In submitting insurance claims to pharmacy benefit payors using the incorrect
           NDC number, your company has caused Lifescan to pay rebates to Medi-Cal and
           managed care organizations for discounted product which was intended for DME
           beneficiaries only.

           ...

                   336.     On September 23, 2015, Sahily Paoline e-mailed Amy McMurtry to ask

   that she review and add items to a list of questions to ask pharmacies that Alliance was

   considering adding to its network. Attached to that e-mail was a document titled “Operational

   Questions for Indies.” That document contained ten categories of questions, with the ninth

   category titled “Secondary Product.” Under this category, Paoline wrote: “Explain different

   distribution channels, manufacturer rebates to PBM . . . .”



                                                    -94-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 95 of 108 PageID: 3416



   Damages

                  337.    Between 2009 and 2015, the currently-known Alliance-affiliated

   pharmacies submitted reimbursement claims for at least 57,395,765 Retail Strips—the equivalent

   of 1,147,915 50-count boxes. During this same period, the currently-known Alliance-affiliated

   pharmacies and their affiliates purchased a mere 392,475 Retail Strips—the equivalent of 7,850

   50-count boxes.

                  338.    With the exception of the reimbursement claims for 7,850 boxes of Retail

   Strips the Alliance Pharmacies actually purchased from authorized wholesalers, the Alliance

   Pharmacies’ reimbursement claims for Retail Strips were fraudulent. 1,140,065 of the 1,147,915

   boxes for which the Alliance Pharmacies submitted retail reimbursement claims were in fact

   boxes of DME Strips.

                  339.    The Pharmacy Beneficiaries who purchased these 1,147,915 boxes of

   LifeScan DME Strips would have purchased Retail Strips but for Defendants’ fraud. That is

   what those individuals intended to purchase; that is what their insurance plans covered; that is

   what fit the LifeScan meters they used. Accordingly, but for Defendants’ fraud, LifeScan would

   have sold 1,147,915 additional boxes of Retail Strips.

                  340.    LifeScan, having already paid rebates on the non-existent sales of

   1,147,915 boxes of Retail Strips, is entitled as damages to, inter alia, the additional revenue it

   would have received had Alliance actually sold those boxes of Retail Strips (for which LifeScan

   receives between $46 and $62 per box) instead of selling DME Strips (for which LifeScan

   receives $24 or less per box). In total, this amounts to not less than $50 million, and that figure

   is conservative because there are likely to be additional Alliance pharmacies LifeScan is not yet

   aware of and because it does not account for the fraud that continued throughout 2016.




                                                   -95-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 96 of 108 PageID: 3417



                                   FIRST CLAIM FOR RELIEF
                               RACKETEERING (18 U.S.C. § 1962(c))
                              (Against All Defendants Except ZB, N.A.)

                  341.    LifeScan incorporates by reference all the foregoing allegations as if fully

   set forth herein.

                  342.    LifeScan is, and at all relevant times has been, a “person” within the

   meaning of 18 U.S.C. §§ 1961(3) and 1964(c).

                  343.    Each of the Defendants is, and at all relevant times has been, a person

   within the meaning of 18 U.S.C. §§ 1961(3) and 1962(c) and (d).

                  344.    Alliance (including its predecessors, Alliance Health Networks, Inc.,

   Warner Diabetic, LLC, and Medsource Rx Pharmacy, LLC, et al.) was at all relevant times an

   enterprise within the meaning of 18 U.S.C. §§ 1961(3) and 1962(c).

                   345.   Alliance and together with its “independent” pharmacies (including

   Alameda Pharmacy, Baytree Pharmacy, Cordele Pharmacy, Cure Pharmacy, David Pharmacy, El

   Dorado Pharmacy, Genesee Pharmacy, Hawkins Pharmacy, Jefferson Pharmacy, Oak Creek

   Pharmacy, Peterson Pharmacy, Riverfront Pharmacy, Rock City Pharmacy, Staley Pharmacy,

   Twin Lakes Pharmacy), its corporate-owned pharmacies (including Aspire Pharmacy, Brighton

   Pharmacy, Everest Pharmacy, Medsource Pharmacy, New Life Pharmacy, and Stonybrook

   Pharmacy), and its wholesaling entities (including SP Diabetic, LLC; Alta Distributors, LLC;

   and Ollin Pharmaceuticals, LLC) were at all relevant times an association-in-fact enterprise (the

   “Alliance Association-in-Fact Enterprise”) within the meaning of 18 U.S.C. §§ 1961(3) and

   1962(c).

                   346.   The purpose of the Alliance Association-in-Fact Enterprise was to

   generate profits through committing adjudication fraud in relation to blood glucose test strips.

                   347.   There was an ongoing structure and relationships among the entities


                                                  -96-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 97 of 108 PageID: 3418



   comprising the Alliance Association-in-Fact Enterprise. Alliance owned and/or controlled the

   wholesaling entities, which provided test strips to the “independent” and corporate owned

   pharmacies, which were owned and/or controlled by Alliance and used as instrumentalities to

   commit adjudication fraud and thereby generate profits that were funneled up to Alliance.

                  348.    The Alliance Association-in-Fact Enterprise existed from at least 2011

   into 2017.

                  349.    Alliance and the Alliance Association-in-Fact Enterprise each at all

   relevant times engaged in, or conducted activities which affected, interstate or foreign

   commerce.

                 350.     Defendants were each associated with Alliance and with the Alliance

   Association-in-Fact Enterprise, within the meaning of 18 U.S.C. § 1962(c), as a senior officer,

   director, or major investor in Alliance and its predecessors.

                 351.     Defendants each conducted or participated, directly or indirectly, in the

   conduct of the affairs of Alliance and the affairs of the Alliance Association-in-Fact Enterprise

   through a pattern of racketeering activity, within the meaning of 18 U.S.C. §§ 1961(5) and

   1962(c), consisting of thousands of instances of mail fraud, in violation of 18 U.S.C. § 1341, and

   wire fraud, in violation of 18 U.S.C. § 1343.

                 352.     The aforementioned racketeering activity was intended to and did further a

   scheme Defendants devised to defraud and obtain money by means of false and fraudulent

   pretenses wherein employees of Alliance and/or employees of members of the Alliance

   Association-in-Fact Enterprise would purchase LifeScan DME Strips, sell those DME Strips to

   Pharmacy Plan beneficiaries, and claim reimbursement from PBMs for non-existent sales of

   LifeScan’s higher-priced Retail Strips.

                 353.     Defendants, on thousands of occasions during the period extending from


                                                   -97-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 98 of 108 PageID: 3419



   at least 2011 into 2017, for the purpose of executing or attempting to execute the aforementioned

   scheme to defraud and obtain money by means of false and fraudulent pretenses, caused

   shipments of LifeScan DME Strips to be sent across state lines by commercial interstate carrier.

   Each such shipment constituted a violation of the federal mail fraud statute, 18 U.S.C. § 1341.

                  354.    Defendants, on thousands of occasions during the period extending from

   at least 2011 into 2017, for the purpose of executing or attempting to execute the aforementioned

   scheme to defraud and obtain money by means of false and fraudulent pretenses, caused the

   transmission of false insurance reimbursement claims—i.e., claims misrepresenting sales of

   LifeScan DME Strips as sales of LifeScan Retail Strips—by means of wire communication in

   interstate or foreign commerce. Each such transmission constituted a violation of the federal

   mail fraud statute, 18 U.S.C. § 1343.

                  355.    The conduct of Defendants’ scheme was continuous, escalating, and of

   substantial duration and would have continued had it not been discovered and interrupted.

   Further, Defendants’ scheme had no finite end and, on information and belief, targeted multiple

   victims. See Roche Diagnostics Corp. and Roche Diabetes Care, Inc. v. Jeffrey C. Smith, et al.,

   Case No. 2:19-cv-08761-CCC-CLW (D.N.J.). Each Defendant’s last racketeering activity

   occurred after the effective date of 18 U.S.C. § 1961, et seq., and each Defendant’s last

   racketeering act occurred within 10 years after the commission of a prior act of racketeering

   activity.

                  356.    LifeScan suffered direct and substantial injury to its business and property

   as a direct and proximate result of Defendants’ above-described violation of 18 U.S.C. § 1962(c),

   including but not limited to the loss of tens of millions of dollars of revenue LifeScan would

   have received on sales of LifeScan Retail Strips that would have occurred but for the

   Defendants’ racketeering activity and fraud, the loss of tens of millions of dollars that LifeScan


                                                   -98-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 99 of 108 PageID: 3420



   rebated to PBMs as a direct result of the false insurance reimbursement claims Defendants

   caused to be submitted to the PBMs, and LifeScan’s costs incurred in detecting and investigating

   Defendants’ racketeering activity and fraud.

                   357.   Pursuant to 18 U.S.C. § 1964(c), LifeScan is entitled to recover treble its

   compensatory damages, plus interest, costs and attorneys fees.

                              SECOND CLAIM FOR RELIEF
                       RACKETEERING CONSPIRACY (18 U.S.C. § 1962(d))
                                 (Against All Defendants)

                  358.    LifeScan incorporates by reference all the foregoing allegations as if fully

   set forth herein.

                  359.    During the period from in or about 2011 until in or about 2017,

   Defendants violated the provisions of 18 U.S.C. § 1962(d) by conspiring to violate the provisions

   18 U.S.C. § 1962(c); to wit, Defendants each knowingly agreed that they and/or others would

   conduct and/or facilitate conducting the affairs of Alliance and the affairs of the Alliance

   Association-in-Fact Enterprise through the above-described pattern of racketeering activity

   consisting of thousands of instances of mail fraud, in violation of 18 U.S.C. § 1343, and wire

   fraud, in violation of 18 U.S.C. § 1341.

                   360.   LifeScan suffered direct and substantial injury to its business and property

   as a direct and proximate result of Defendants’ above-described violation of 18 U.S.C.

   § 1962(d), including but not limited to the loss of tens of millions of dollars of revenue LifeScan

   would have received on sales of LifeScan Retail Strips that would have occurred but for the

   Defendants’ racketeering activity and fraud, the loss of tens of millions of dollars that LifeScan

   rebated to PBMs as a direct result of the false insurance reimbursement claims Defendants

   agreed would be and caused to be submitted, and LifeScan’s costs incurred in detecting and

   investigating Defendants’ racketeering activity and fraud.


                                                   -99-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 100 of 108 PageID: 3421



                   361.   Pursuant to 18 U.S.C. § 1964(c), LifeScan is entitled to recover treble its

   compensatory damages, plus interest, costs and attorneys fees.

                                  THIRD CLAIM FOR RELIEF
                             RACKETEERING (N.J. Stat § 2C:41-2(c))
                             (Against All Defendants Except ZB, N.A.)

                   362.   LifeScan incorporates by reference all the foregoing allegations as if fully

   set forth herein.

                  363.    LifeScan is, and at all relevant times has been, a “person” within the

   meaning of N.J. Stat. §§ 2C:41-1(b) and 2C:41-4(c).

                  364.    Each of the Defendants is, and at all relevant times has been, a person

   within the meaning of N.J. Stat. §§ 2C:41-1(b) and 2C:41-2(c).

                  365.    Alliance (including its predecessors, Alliance Health Networks, Inc.,

   Warner Diabetic, LLC, and Medsource Rx Pharmacy, LLC, et al.) was at all relevant times an

   enterprise within the meaning of N.J. Stat. § 2C:41-1(c).

                   366.   Alliance and together with its “independent” pharmacies (including

   Alameda Pharmacy, Baytree Pharmacy, Cordele Pharmacy, Cure Pharmacy, David Pharmacy, El

   Dorado Pharmacy, Genesee Pharmacy, Hawkins Pharmacy, Jefferson Pharmacy, Oak Creek

   Pharmacy, Peterson Pharmacy, Riverfront Pharmacy, Rock City Pharmacy, Staley Pharmacy,

   Twin Lakes Pharmacy), its corporate-owned pharmacies (including Aspire Pharmacy, Brighton

   Pharmacy, Everest Pharmacy, Medsource Pharmacy, New Life Pharmacy, and Stonybrook

   Pharmacy), and its wholesaling entities (including SP Diabetic, LLC; Alta Distributors, LLC;

   and Ollin Pharmaceuticals, LLC) were at all relevant times an association-in-fact enterprise (the

   “Alliance Association-in-Fact Enterprise”) within the meaning of N.J. Stat § 2C:41-1(c).

                   367.   The purpose of the Alliance Association-in-Fact Enterprise was to

   generate profits through committing adjudication fraud in relation to blood glucose test strips.


                                                  -100-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 101 of 108 PageID: 3422



                   368.   There as an ongoing structure and relationships among the entities

   comprising the Alliance Association-in-Fact Enterprise. Alliance owned and/or controlled the

   wholesaling entities, which provided test strips to the “independent” and corporate owned

   pharmacies, which were owned and/or controlled by Alliance and used as instrumentalities to

   commit adjudication fraud and thereby generate profits that were funneled up to Alliance.

                   369.   The Alliance Association-in-Fact Enterprise existed from at least 2011

   into 2017.

                   370.   Alliance and the Alliance Association-in-Fact Enterprise each at all

   relevant times engaged in, or conducted activities which affected, interstate or foreign

   commerce.

                   371.   Defendants were each associated with Alliance and with the Alliance

   Association-in-Fact Enterprise as a senior officer, director, or major investor in Alliance and its

   predecessors.

                   372.   Defendants each conducted or participated, directly or indirectly, in the

   conduct of the affairs of Alliance and the affairs of the Alliance Association-in-Fact Enterprise

   through a pattern of racketeering activity, within the meaning of N.J. Stat. § 2C:41-1(a) and (d),

   consisting of thousands of instances of mail fraud, in violation of 18 U.S.C. § 1341, and wire

   fraud, in violation of 18 U.S.C. § 1343. These federal fraud violations constituted racketeering

   activity under N.J. Stat. § 2C:41-1(a)(2).

                   373.   The aforementioned racketeering activity was intended to and did further a

   scheme Defendants devised to defraud and obtain money by means of false and fraudulent

   pretenses wherein employees of Alliance and/or employees of members of the Alliance

   Association-in-Fact Enterprise would purchase LifeScan DME Strips, sell those DME Strips to

   Pharmacy Plan beneficiaries, and claim reimbursement from PBMs for non-existent sales of


                                                  -101-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 102 of 108 PageID: 3423



   LifeScan’s higher-priced Retail Strips.

                 374.     Defendants, on thousands of occasions during the period extending from

   at least 2011 into 2017, for the purpose of executing or attempting to execute the aforementioned

   scheme to defraud and obtain money by means of false and fraudulent pretenses, caused

   shipments of LifeScan DME Strips to be sent across state lines by commercial interstate carrier.

   Each such shipment constituted a violation of the federal mail fraud statute, 18 U.S.C. § 1341.

                  375.    Defendants, on thousands of occasions during the period extending from

   at least 2011 into 2017, for the purpose of executing or attempting to execute the aforementioned

   scheme to defraud and obtain money by means of false and fraudulent pretenses, caused the

   transmission of false insurance reimbursement claims—i.e., claims misrepresenting sales of

   LifeScan DME Strips as sales of LifeScan Retail Strips—by means of wire communication in

   interstate or foreign commerce. Each such transmission constituted a violation of the federal

   mail fraud statute, 18 U.S.C. § 1343.

                  376.    LifeScan suffered direct and substantial injury to its business and property

   as a direct and proximate result of Defendants’ above-described violation of N.J. Stat § 2C:41-

   2(c), including but not limited to the loss of tens of millions of dollars of revenue LifeScan

   would have received on sales of LifeScan Retail Strips that would have occurred but for the

   Defendants’ racketeering activity and fraud, the loss of tens of millions of dollars that LifeScan

   rebated to PBMs as a direct result of the false insurance reimbursement claims Defendants

   caused to be submitted to the PBMs, and LifeScan’s costs incurred in detecting and investigating

   Defendants’ racketeering activity and fraud.

                  377.    Pursuant to N.J. Stat. § 2C:41-4(c), LifeScan is entitled to recover treble

   its compensatory damages, plus interest, costs and attorneys fees.




                                                  -102-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 103 of 108 PageID: 3424



                               FOURTH CLAIM FOR RELIEF
                       RACKETEERING CONSPIRACY (N.J. Stat. § 2C:41-2(d))
                                  (Against All Defendants)

                  378.     LifeScan incorporates by reference all the foregoing allegations as if fully

   set forth herein.

                  379.     During the period from in or about 2011 until in or about 2017,

   Defendants violated the provisions of N.J. Stat. § 2C:41-2(d) by conspiring to violate the

   provisions N.J. Stat. § 2C:41-2(c); to wit, Defendants each knowingly agreed that they and/or

   others would conduct and/or facilitate conducting the affairs of Alliance and the affairs of the

   Alliance Association-in-Fact Enterprise through the above-described pattern of racketeering

   activity consisting of thousands of instances of mail fraud, in violation of 18 U.S.C. § 1343, and

   wire fraud, in violation of 18 U.S.C. § 1341.

                   380.    LifeScan suffered direct and substantial injury to its business and property

   as a direct and proximate result of Defendants’ above-described violation of N.J. Stat. § 2C:41-

   2(c), including but not limited to the loss of tens of millions of dollars of revenue LifeScan

   would have received on sales of LifeScan Retail Strips that would have occurred but for the

   Defendants’ racketeering activity and fraud, the loss of tens of millions of dollars that LifeScan

   rebated to PBMs as a direct result of the false insurance reimbursement claims Defendants

   agreed would be and caused to be submitted, and LifeScan’s costs incurred in detecting and

   investigating Defendants’ racketeering activity and fraud.

                   381.    Pursuant to N.J. Stat. § 2C:41-4(c), LifeScan is entitled to recover treble

   its compensatory damages, plus interest, costs and attorneys fees.

                                FIFTH CLAIM FOR RELIEF
          Fraud (Including Aiding & Abetting Fraud and Conspiracy to Commit Fraud)
                                   (Against all Defendants)

                   382.    LifeScan incorporates by reference all the foregoing allegations as if fully


                                                   -103-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 104 of 108 PageID: 3425



   set forth herein.

                   383.   Defendants knowingly and intentionally made and caused to be made

   thousands of false insurance reimbursement claims to numerous Pharmacy Plans and their

   agents. These insurance reimbursement claims falsely represented that the Alliance pharmacies

   had dispensed LifeScan’s Retail Strips to patients, when in fact they had sold DME Strips.

                   384.   Defendants knew and intended that the Pharmacy Plans and their agents

   would pay reimbursements to the Alliance pharmacies in reliance on the misrepresentations in

   the thousands of false insurance reimbursement claims Defendants made or caused to be made.

                   385.   Defendants also knew and intended that the false representations they

   made or caused to be made to the Pharmacy Plans and their agents—that Alliance pharmacies

   had dispensed LifeScan’s Retail Strips—would be passed on to LifeScan when the Pharmacy

   Plans and their agents sought rebates from LifeScan on reimbursements and that LifeScan would

   rely on the false representations in paying such rebates to the insurance companies and their

   agents.

                   386.   Defendants could not have perpetrated their fraud without the substantial

   and material assistance of each other Defendant. Each Defendant benefited from the success of

   the fraud.

                   387.   Defendants unlawfully, knowingly, and willfully combined, conspired,

   confederated, and agreed together and with others to defraud LifeScan. All Defendants adopted

   the goal of furthering and facilitating this conspiracy.

                   388.   Defendants committed and caused to be committed a series of overt acts in

   furtherance of the conspiracy and to effect the objects thereof, including but not limited to the

   submission of false insurance claims, shipments of LifeScan Retail Strips to Pharmacy Plan

   beneficiaries, and other acts set forth above.


                                                    -104-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 105 of 108 PageID: 3426



                   389.   LifeScan, the Pharmacy Plans and their agents justifiably relied on

   Defendants’ misrepresentations and were unaware of Defendants’ fraud.

                   390.   As a result of Defendants’ conduct, Plaintiff has been injured in an amount

   not less than $50 million.

                                    SIXTH CLAIM FOR RELIEF
                                         Unjust Enrichment
                                       (Against all Defendants)

                   391.   LifeScan incorporates by reference all the foregoing allegations as if fully

   set forth herein.

                   392.   Defendants caused the Alliance pharmacies to misrepresent to Pharmacy

   Plans and their agents that the product they were selling was Retail Strips when they in fact sold

   DME Strips. These misrepresentations were passed along by the insurance companies to

   Plaintiff, directly causing LifeScan to pay the insurers millions of dollars in rebates.

                   393.   As a result of these false representations, Defendants wrongfully obtained

   a monetary benefit to which they were not legally entitled.

                   394.   Each Defendant benefitted as a result of the additional profits Defendants

   made as a result of their false representations. Defendants have no right to retain these unjust

   gains.

                   395.   If Defendants are permitted to keep this monetary benefit, it would be

   manifestly unjust.

                                  SEVENTH CLAIM FOR RELIEF
                                    Negligent Misrepresentation
                                     (Against all Defendants)

                   396.   LifeScan incorporates by reference all the foregoing allegations as if fully

   set forth herein.

                   397.   Defendants caused the Alliance pharmacies to misrepresent to Pharmacy


                                                   -105-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 106 of 108 PageID: 3427



   Plans and their agents that they were selling Retail Strips when in fact they were selling DME

   Strips. These statements of fact and material omissions were false and misleading. Additionally,

   these statements and omissions were negligent because Defendants did not exercise reasonable

   care in verifying the accuracy of these statements or in ensuring that they did not fail to make

   material disclosures.

                  398.      Defendants did not take any affirmative steps to correct their materially

   false statements or material omissions.

                  399.      Defendants had a duty to provide the Pharmacy Plans with accurate

   information because they knew and intended the Pharmacy Plans would rely on their false

   representations and material omissions in providing reimbursements to Defendants. Defendants

   further knew and intended LifeScan would rely on Defendants’ false representations and material

   omissions in providing rebates to Pharmacy Plans.

                  400.      The Pharmacy Plans and LifeScan reasonably relied upon Defendants’

   misrepresentations and material omissions and were unaware that they were false.

                  401.      As a result of Defendants’ conduct, Plaintiff was injured in an amount not

   less than $50 million.

                                  EIGHTH CLAIM FOR RELIEF
                      Tortious Interference With Prospective Business Relation
                                       (Against all Defendants)

                  402.      Plaintiff hereby repeats and re-alleges the allegations in paragraphs 1 to

   115 above as if set forth fully herein.

                  403.      Defendants caused the Alliance pharmacies to misrepresent to insurance

   companies and their agents that the product they were selling was Retail Strips when they in fact

   sold DME Strips.

                  404.      These misrepresentations deprived Plaintiff of the sale of millions of


                                                    -106-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 107 of 108 PageID: 3428



   dollars’ worth of Retail Strips and wrongfully caused Plaintiff to pay millions of dollars in

   rebates to insurance companies.

                  405.      Defendants’ malicious interference with Plaintiff’s reasonable

   expectations of economic advantage caused losses to Plaintiff.

                  406.      As a result of Defendants’ conduct, Plaintiff was injured in an amount not

   less than $50 million.


                                         PRAYER FOR RELIEF

                  WHEREFORE, Plaintiff demands judgment against all Defendants as follows:

          (a) an order entering judgment in favor of Plaintiff against Defendants, jointly and

   severally;

          (b) compensatory damages in an amount to be determined, but in no event less than $50

   million;

          (c) treble damages on Plaintiff’s first, second, third, and fourth causes of action;

          (d) punitive damages on Plaintiff’s remaining causes of action;

          (e) pre-judgment and post-judgment interest;

          (f) an order awarding Plaintiff’s reasonable attorneys’ fees and other costs;

          (g) a permanent injunction against Defendants, as well as all of those in active concert or

   participation with them, with notice thereof, enjoining and restraining all of them from engaging

   in the unlawful conduct alleged herein; and

          (h) for such additional relief as the Court finds just and appropriate.


                                            JURY DEMAND
          Plaintiff hereby demands a trial by jury on all claims asserted in its complaint.




                                                   -107-
Case 2:17-cv-05552-CCC-CLW Document 245 Filed 07/05/19 Page 108 of 108 PageID: 3429




           CERTIFICATION OF NON-ARBITRABILITY AND NON-MEDIATION

          In accordance with Local Rule 201.1(d)(1), I certify that the within matter is not subject

   to compulsory arbitration or to mediation because this action does not consist only of money

   damages not in excess of $150,000, exclusive of interest and costs and any claim for punitive

   damages.


   Dated: July 5, 2019                           /s/ Thomas R. Curtin
                                                 Thomas R. Curtin
                                                 George C. Jones
                                                 McELROY, DEUTSCH, MULVANEY
                                                  & CARPENTER, LLP
                                                 1300 Mount Kemble Avenue
                                                 P.O. Box 2075
                                                 Morristown, New Jersey 07962-2075
                                                 Tel: (973) 993-8100
                                                 Fax: (973) 425-0161
                                                 E-mail: tcurtin@mdmc-law.com
                                                         gjones@mdmc-law.com

                                                 Kevin S. Reed, Esq. (pro hac vice)
                                                 Kimberly E. Carson, Esq. (pro hac vice to be
                                                 submitted)
                                                 Joanna E. Menillo, Esq.
                                                 QUINN EMANUEL URQUHART
                                                  & SULLIVAN, LLP
                                                 51 Madison Avenue
                                                 New York, New York 10010
                                                 Tel: (212) 849-7000
                                                 Fax: (212) 849-7100
                                                 E-mail: kevinreed@quinnemanuel.com
                                                          kimberlycarson@quinnemanuel.com
                                                          joannamenillo@quinnemanuel.com

                                                 Attorneys for Plaintiff LifeScan, Inc.




                                                 -108-
